PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4019


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

ROBERT F. MCDONNELL,

                Defendant – Appellant.

------------------------------------

FORMER VIRGINIA ATTORNEYS GENERAL; ANDREW P. MILLER; ANTHONY
FRANCIS TROY; J. MARSHALL COLEMAN; MARY SUE TERRY; STEPHEN
DOUGLAS ROSENTHAL; MARK L. EARLEY; NATIONAL ASSOCIATION OF
CRIMINAL DEFENSE LAWYERS; NANCY GERTNER, Law Professor;
CHARLES J. OGLETREE, JR., Law Professor; JOHN C. JEFFRIES,
JR., Law Professor; BENJAMIN TODD JEALOUS; REPUBLICAN
GOVERNORS PUBLIC POLICY COMMITTEE; FORMER STATE ATTORNEYS
GENERAL (NON-VIRGINIA); BUSINESS LEADERS AND PUBLIC POLICY
ADVOCATES;   VIRGINIA   LAW   PROFESSORS;   FORMER   FEDERAL
OFFICIALS; MEMBERS AND FORMER MEMBERS OF THE VIRGINIA
GENERAL ASSEMBLY,

                Amici Supporting Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cr-00012-JRS-1)


Argued:   May 12, 2015                        Decided:   July 10, 2015


Before MOTZ, KING, and THACKER, Circuit Judges.
Affirmed by published opinion. Judge Thacker wrote the opinion,
in which Judge Motz and Judge King joined.


ARGUED: Noel J. Francisco, JONES DAY, Washington, D.C., for
Appellant.   Richard Daniel Cooke, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.      ON BRIEF: John L.
Brownlee, Daniel I. Small, Christopher M. Iaquinto, Elizabeth N.
Jochum, HOLLAND & KNIGHT LLP, Washington, D.C.; Henry W. Asbill,
Charlotte H. Taylor, James M. Burnham, Ian Samuel, JONES DAY,
Washington, D.C., for Appellant. Dana J. Boente, United States
Attorney, Ryan S. Faulconer, Assistant United States Attorney,
Raymond   Hulser,   Acting   Chief,   Public   Integrity   Section,
Alexandria, Virginia, Michael S. Dry, Assistant United States
Attorney, Jessica D. Aber, Assistant United States Attorney,
David V. Harbach, II, Criminal Division, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.       William H.
Hurd, Stephen C. Piepgrass, TROUTMAN SANDERS LLP, Richmond,
Virginia, for Amici Former Virginia Attorneys General Andrew P.
Miller, Anthony Francis Troy, J. Marshall Coleman, Mary Sue
Terry, Stephen Douglas Rosenthal, and Mark L. Earley. David B.
Smith, SMITH & ZIMMERMAN, PLLC, Alexandria, Virginia; John D.
Cline, LAW OFFICE OF JOHN D. CLINE, San Francisco, California,
for Amicus National Association of Criminal Defense Lawyers.
William W. Taylor, III, ZUCKERMAN SPAEDER LLP, Washington, D.C.,
for Amici Nancy Gertner, Law Professor, Charles J. Ogletree,
Jr., Law Professor, and John C. Jeffries, Jr., Law Professor.
Wyatt B. Durrette, Jr., Barrett E. Pope, Robert Rae Gordon,
DURRETTECRUMP PLC, Richmond, Virginia, for Amicus Benjamin Todd
Jealous.    Charles J. Cooper, David H. Thompson, Peter A.
Patterson, John D. Ohlendorf, COOPER & KIRK, PLLC, Washington,
D.C., for Amicus Republican Governors Public Policy Committee,
a/k/a RGPPC. Brian D. Boone, Emily C. McGowan, Charlotte, North
Carolina, Edward T. Kang, ALSTON & BIRD LLP, Washington, D.C.,
for  Amici   Former    State  Attorneys   General   (Non-Virginia).
Gregory N. Stillman, Norfolk, Virginia, Edward J. Fuhr,
Johnathan E. Schronce, Richmond, Virginia, William J. Haun,
HUNTON & WILLIAMS LLP, Washington, D.C., for Amici Business
Leaders and Public Policy Advocates.       Timothy M. Richardson,
POOLE MAHONEY PC, Virginia Beach, Virginia, for Amici Virginia
Law Professors. William J. Kilberg, Thomas G. Hungar, Helgi C.
Walker, David Debold, Katherine C. Yarger, Jacob T. Spencer,
GIBSON, DUNN & CRUTCHER LLP, Washington, D.C., for Amici Former
Federal Officials.    John S. Davis, Joseph R. Pope, Jonathan T.
Lucier, WILLIAMS MULLEN, Richmond, Virginia, for Amici Members
and Former Members of the Virginia General Assembly.


                                2
THACKER, Circuit Judge:

             Over    the   course    of    five     weeks     of     trial,      federal

prosecutors sought to prove that former Governor of Virginia

Robert    F.    McDonnell       (“Appellant”)           and   his        wife,   Maureen

McDonnell,     accepted     money    and       lavish    gifts      in    exchange     for

efforts   to    assist      a    Virginia        company      in     securing        state

university     testing     of   a   dietary      supplement         the    company     had

developed.     The jury found Appellant guilty of eleven counts of

corruption     and   not   guilty     of   two     counts     of     making      a   false

statement. 1

             Appellant      appeals        his     convictions,            alleging      a

multitude of errors.            Chiefly, Appellant challenges the jury

instructions -- claiming the district court misstated the law --

and the sufficiency of the evidence presented against him.                              He

also argues that his trial should have been severed from his

wife’s trial; that the district court’s voir dire questioning

violated his Sixth Amendment rights; and that the district court

made several erroneous evidentiary rulings.                      Upon consideration

of each of Appellant’s contentions, we conclude that the jury’s




     1 The jury also found Mrs. McDonnell guilty of eight counts
of corruption and one count of obstruction of an official
proceeding.   The jury found her not guilty of three counts of
corruption and one count of making a false statement.        Her
appeal is not at issue here, as it is pursued separately.



                                           3
verdict must stand and that the district court’s judgment should

be affirmed.

                                             I.

                                             A.

              On    November       3,    2009,      Appellant          was    elected     the

seventy-first Governor of Virginia.                      From the outset, he made

economic development and the promotion of Virginia businesses

priorities of his administration.

              The economic downturn preceding the election had taken

a personal toll on Appellant.                     Mobo Real Estate Partners LLC

(“Mobo”), a business operated by Appellant and his sister, was

losing    money      on   a   pair      of   beachfront        rental        properties   in

Virginia      Beach.      When     Appellant       became      Governor,       he   and   his

sister were losing more than $40,000 each year.                              By 2011, they

owed more than $11,000 per month in loan payments.                               Each year

their    loan      balance    increased,         and    by     2012,    the    outstanding

balance was nearing $2.5 million.

              Appellant was also piling up credit card debt.                               In

January 2010, the month of his inauguration, Appellant and his

wife    had    a   combined      credit      card      balance    exceeding         $74,000.

Eight    months     later,    in     September         2010,    the    combined      balance

exceeded $90,000.




                                             4
                                             B.

            While        Appellant         was       campaigning        on    promises    of

economic development in Virginia, Virginia-based Star Scientific

Inc. (“Star”) and its founder and chief executive officer Jonnie

Williams were close to launching a new product: Anatabloc.                               For

years,    Star     had      been    evaluating         the       curative    potential    of

anatabine, an alkaloid found in the tobacco plant, focusing on

whether     it   could       be     used     to      treat       chronic     inflammation.

Anatabloc    was      one    of    the    anatabine-based           dietary    supplements

Star developed as a result of these years of evaluation.

            Star      wanted       the     Food       and    Drug      Administration     to

classify Anatabloc as a pharmaceutical.                             Otherwise, it would

have to market Anatabloc as a nutraceutical, which generally has

less profit potential than a pharmaceutical.                           Classification as

a   pharmaceutical          would    require          expensive        testing,     clinical

trials,   and    studies.           But     Star      did    not    have     the   financial

wherewithal      to      conduct     the     necessary           testing,     trials,    and

studies on its own.          It needed outside research and funding.

                                             C.

            Appellant and Williams first met in December 2009 --

shortly    after      Appellant’s         election          to   the    governorship     but

before his inauguration.                 Appellant had used Williams’s plane

during his campaign, and he wanted to thank Williams over dinner



                                                 5
in New York. 2   During dinner, Williams ordered a $5,000 bottle of

cognac and the conversation turned to the gown Appellant’s wife

would wear to Appellant’s inauguration.    Williams mentioned that

he knew Oscar de la Renta and offered to purchase Mrs. McDonnell

an expensive custom dress. 3

          In October 2010, Appellant and Williams crossed paths

again.   This time, the two were on the same plane -- Williams’s

plane -- making their way from California to Virginia.       During

the six-hour flight, Williams extolled the virtues of Anatabloc

and explained that he needed Appellant’s help to move forward

with the product:

          [W]hat I did was I explained to him how I
          discovered it. I gave him a basic education
          on the -- on smoking, the diseases that
          don’t happen with smokers and just tried to
          make sure he understood, you know, what I
          had discovered in this tobacco plant and
          that I was going to -- what I needed from



     2 Williams was one of several individuals who offered the
use of a private plane to Appellant during his campaign on an
as-needed basis.   Although Appellant had used Williams’s plane
during his campaign, the two men did not meet until December
2009.
     3 In the end, Williams did not purchase an inauguration
dress for Mrs. McDonnell.     According to Williams, Appellant’s
chief counsel, Jacob Jasen Eige, called Williams, saying, “I
understand that you’re getting ready to purchase [Mrs.]
McDonnell a dress for the inauguration. I’m calling to let you
know that you can’t do that.”      J.A. 2208 (internal quotation
marks omitted).    Citations to the “J.A.” refer to the Joint
Appendix filed by the parties in this appeal.



                                  6
             him was that I needed testing and I wanted
             to have this done in Virginia.

J.A. 2211.

             By       the    end      of   the        flight,     the      two   agreed       that

“independent testing in Virginia was a good idea.”                                   J.A. 2211.

Appellant agreed to introduce Williams to Dr. William A. Hazel

Jr., the Commonwealth’s secretary of health and human resources.

             In April 2011, Mrs. McDonnell invited Williams to join

the first couple at a political rally in New York.                                   “I’ll have

you seated with the Governor and we can go shopping now,” Mrs.

McDonnell    said,          according      to     Williams.           J.A.    2222     (internal

quotation marks omitted).                  So Williams took Mrs. McDonnell on a

shopping spree; they lunched and shopped at Bergdorf Goodman and

visited Oscar de la Renta and Louis Vuitton stores on Fifth

Avenue.      Williams          bought      Mrs.       McDonnell      dresses     and    a    white

leather coat from Oscar de la Renta; shoes, a purse, and a

raincoat from Louis Vuitton; and a dress from Bergdorf Goodman.

Williams spent approximately $20,000 on Mrs. McDonnell during

this shopping spree.               That evening, Williams sat with Appellant

and Mrs. McDonnell during a political rally.

            A     few       weeks     later,      on     April       29,     Williams       joined

Appellant       and     Mrs.    McDonnell         for     a     private       dinner    at    the

Governor’s       Mansion.           The      discussion         at    dinner     centered      on

Anatabloc    and       the     need    for      independent          testing     and    studies.


                                                  7
Appellant, who had campaigned on promoting business in Virginia,

was “intrigued that [Star] was a Virginia company with an idea,”

and he wanted to have Anatabloc studies conducted within the

Commonwealth’s borders.          J.A. 6561.

            Two    days   after    this       private    dinner    --    on    May    1,

2011 -- Mrs. McDonnell received an email via Williams. 4                             The

email included a link to an article entitled “Star Scientific

Has Home Run Potential,” which discussed Star’s research and

stock.      Mrs.   McDonnell     forwarded      this     email    to    Appellant     at

12:17    p.m.      Less   than    an   hour     later,    Appellant      texted      his

sister, asking for information about loans and bank options for

their Mobo properties.            Later that evening, Appellant emailed

his daughter Cailin, asking her to send him information about

the payments he still owed for her wedding.

            The next day, May 2, Mrs. McDonnell and Williams met

at the Governor’s Mansion to discuss Anatabloc.                        However, Mrs.

McDonnell       began   explaining     her      family’s    financial         woes    --

thoughts about filing for bankruptcy, high-interest loans, the

decline in the real estate market, and credit card debt.                         Then,

according to Williams, Mrs. McDonnell said, “I have a background

     4  Williams did not send the email to Mrs. McDonnell.
However, the sender wrote, “Please give to the governor and his
wife as per Jonnie Williams.”     G.S.A. 3.   Citations to the
“G.S.A.” refer to the Supplemental Appendix filed by the
Government.



                                          8
in nutritional supplements and I can be helpful to you with this

project, with your company.                 The Governor says it’s okay for me

to help you and -- but I need you to help me.                               I need you to

help me with this financial situation.”                          J.A. 2231 (internal

quotation       marks     omitted).          Mrs.        McDonnell    asked     to    borrow

$50,000.        Williams agreed to loan the money to the McDonnells.

Mrs.    McDonnell       also    mentioned      that       she   and   her    husband    owed

$15,000 for their daughter’s wedding reception.                         Again, Williams

agreed     to    provide       the    money.         Before      cutting      the    checks,

Williams called Appellant to “make sure [he] knew about it.”

J.A. 2233.        “I called him and said that, you know, ‘I met with

Maureen.        I understand the financial problems and I’m willing to

help.     I just wanted to make sure that you knew about this,’”

Williams    recounted          at   trial.         Id.     Appellant’s       response    was

“Thank you.”       Id.

            Three days later, on May 5 at 11 a.m., Appellant met

with Secretary Hazel and Chief of Staff Martin Kent to discuss

the strategic plan for the state’s health and human resources

office.         Shortly    after      the    meeting,        Appellant      directed    his

assistant to forward to Hazel the article about Star that Mrs.

McDonnell had earlier brought to Appellant’s attention.

            Williams returned to the Governor’s Mansion on May 23,

2011, to deliver two checks for the amounts discussed on May 2:

a $50,000 check made out to Mrs. McDonnell and a $15,000 check

                                               9
that was not made out to anyone but was going to the wedding

caterers.        After    Williams       delivered      these    checks    to     Mrs.

McDonnell, Appellant expressed his gratitude in a May 28 email

to Williams:

            Johnnie.   Thanks so much for alll your help
            with my family.   Your very generous gift to
            Cailin was most appreciated as well as the
            golf round tomorrow for the boys.    Maureen
            is excited about the trip to fla to learn
            more about the products . . . .       Have a
            restful weekend with your family. Thanks. 5

G.S.A. 20.     The next day, as mentioned in the email, Appellant,

his two sons, and his soon-to-be son-in-law spent the day at

Kinloch   Golf     Club   in    Manakin-Sabot,        Virginia.         During    this

outing, they spent more than seven hours playing golf, eating,

and   shopping.       Williams,      who    was   not    present,       covered    the

$2,380.24 bill.

            Also     as   mentioned        in   the     email,    Mrs.    McDonnell

traveled to Florida at the start of June to attend a Star-

sponsored event at the Roskamp Institute. 6                      While there, she

addressed the audience, expressing her support for Star and its

research.      She   also      invited    the   audience    to    the    launch    for

Anatabloc, which would be held at the Governor’s Mansion.                          The

      5Text messages and emails are quoted verbatim without
identifying any mistakes in the original. Alterations have been
made only when necessary for clarification.
      6The Roskamp Institute is a private research institute that
studies Alzheimer’s disease.


                                          10
same day -- June 1, 2011 -- she purchased 6,000 shares of Star

stock at $5.1799 per share, for a total of $31,079.40.

             Weeks later, Williams sent Appellant a letter about

conducting Anatabloc studies in Virginia.                       Williams wrote, “I am

suggesting that you use the attached protocol to initiate the

‘Virginia study’ of Anatabloc at the Medical College of Virginia

and    the   University         of   Virginia     School       of    Medicine,      with     an

emphasis      on     endocrinology,           cardiology,           osteoarthritis          and

gastroenterology.”           G.S.A. 29.           Appellant forwarded the letter

and its attachments to Secretary Hazel for review.

             Appellant’s political action committee -- Opportunity

Virginia (the “PAC”) -- hosted and funded a retreat at the Omni

Homestead Resort in Hot Springs, Virginia.                          The retreat began on

June 23, 2011, and was attended by the top donors to Opportunity

Virginia.       Williams,        “a    $100,000       in-kind       contributor        to   the

campaign     and     the   PAC,”      was   invited,      and       he   flew    Appellant’s

children to the resort for the retreat.                         J.A. 6117.        Appellant

and Williams played golf together during the retreat.                                   A few

days later, Williams sent golf bags with brand new clubs and

golf shoes to Appellant and one of his sons.

             From     July      28   to   July    31,    Appellant        and    his   family

vacationed      at    Williams’s          multi-million-dollar            home    at    Smith

Mountain Lake in Virginia.                  Williams allowed the McDonnells to

stay    there      free    of    charge.         He     also    paid     $2,268     for     the

                                             11
McDonnells to rent a boat.           And Williams provided transportation

for the family: Appellant’s children used Williams’s Range Rover

for the trip to the home, and he paid more than $600 to have his

Ferrari delivered to the home for Appellant to use.

            Appellant drove the Ferrari back to Richmond at the

end of the vacation on July 31.                During the three-hour drive,

Mrs.   McDonnell     snapped    several      pictures    of    Appellant    driving

with the Ferrari’s top down.            Mrs. McDonnell emailed one of the

photographs    to    Williams   at    7:47    p.m.      At    11:29     p.m.,   after

returning     from   the   Smith      Mountain    Lake       vacation,    Appellant

directed Secretary Hazel to have his deputy attend a meeting

about Anatabloc       with Mrs. McDonnell at the Governor’s Mansion

the next day.

            Hazel sent a staffer, Molly Huffstetler, to the August

1 meeting, which Williams also attended.                     During the meeting,

Williams discussed clinical trials at the University of Virginia

(“UVA”) and Virginia Commonwealth University (“VCU”), home of

the Medical College of Virginia (“MCV”).                Then Williams and Mrs.

McDonnell met with Dr. John Clore from VCU, who Williams said

was “important, and he could cause studies to happen at VCU’s

medical school.”      J.A. 2273.       Williams -- with Mrs. McDonnell at

his side -- told Dr. Clore that clinical testing of Anatabloc in

Virginia was important to Appellant.                 After the meeting ended,

Mrs.   McDonnell     noticed    the    Rolex     watch       adorning    Williams’s

                                        12
wrist.      She     mentioned        that      she   wanted     to    get     a   Rolex   for

Appellant.        When Williams asked if she wanted him to purchase

one for Appellant, she responded affirmatively.

            The     next      day    --    August     2,     2011    --    Mrs.    McDonnell

purchased another 522 shares of Star stock at $3.82 per share,

for a total of $1,994.04.

            Appellant and one of his sons returned to Kinloch Golf

Club on August 13, 2011.                  The bill for this golf outing, which

Williams again          paid,      was    $1,309.17.         The    next    day,    Williams

purchased a Rolex from Malibu Jewelers in Malibu, California.

The Rolex cost between $6,000 and $7,000 and featured a custom

engraving:      “Robert       F.    McDonnell,       71st     Governor      of    Virginia.”

J.A. 2275 (internal quotation marks omitted).                              Mrs. McDonnell

later took several pictures of Appellant showing off his new

Rolex -- pictures that were later sent to Williams via text

message.

            Over     the      next       few   weeks,       Governor’s      Mansion     staff

planned and coordinated a luncheon to launch Anatabloc -- an

event    paid     for    by     Appellant’s          PAC.      Invitations         bore   the

Governor’s seal and read, “Governor and Mrs. Robert F. McDonnell

Request the Pleasure of your Company at a Luncheon.”                                    G.S.A.

104.     Invitees included Dr. Clore and Dr. John Lazo from UVA.

At the August 30 luncheon, each place setting featured samples

of     Anatabloc,       and     Williams        handed       out     checks       for   grant

                                               13
applications       --   each   for    $25,000   --   to   doctors    from    various

medical institutions. 7

               Appellant also attended the luncheon.                 According to

Lazo, Appellant asked attendees various questions about their

thoughts about Anatabloc:

               So I think one question he asked us was, did
               we think that there was some scientific
               validity to the conversation and some of the
               pre-clinical studies that were discussed, or
               at least alluded to.      He also, I think,
               asked us whether or not there was any reason
               to explore this further; would it help to
               have additional information.    And also, he
               asked us about could this be something good
               for the Commonwealth, particularly as it
               relates to [the] economy or job creation.

J.A.       3344.   According     to    Williams,     Appellant      was   “[a]sking

questions like . . . ‘What are the end points here?                         What are

you looking for to show efficacy with the studies?                    How are you

going to proceed with that?’”                 Id. at 2283.       Appellant also

thanked the attendees for their presence and “talked about his

interest in a Virginia company doing this, and his interest in

the product.”       Id. at 3927.        Overall, “[Appellant] was generally

supportive. . . .        [T]hat was the purpose.”          Id. at 2284.




       7In   total,   Williams provided   $200,000  for   grant
applications. All of the checks were distributed to researchers
either at or about the time of the Anatabloc launch luncheon at
the Governor’s Mansion.



                                         14
               Despite the fanfare of the luncheon, Star’s President,

Paul L. Perito, began to worry that Star had lost the support of

UVA and VCU.         In the fall of 2011, Perito was working with those

universities to file grant applications.                      During a particular

call    with     UVA    officials,     Perito      felt       the    officials      were

unprepared.          According to Perito, when Williams learned about

this    information,         “[h]e   was     furious      and       said,   ‘I     can’t

understand it.          [Appellant] and his wife are so supportive of

this and suddenly the administration has no interest.’”                             J.A.

3934.

                                           D.

               Prior to the beginning of 2012, Mrs. McDonnell sold

all of her 6,522 shares of Star stock for $15,279.45, resulting

in a loss of more than $17,000.                 This allowed Appellant to omit

disclosure      of     the   stock   purchases      on    a     required    financial

disclosure form known as a Statement of Economic Interest.                          Then

on January 20, 2012 -- four days after the Statement of Economic

Interest had been filed -- Mrs. McDonnell purchased 6,672 shares

of Star stock at $2.29 per share, for a total of $15,276.88.

               In the meantime, on January 7, 2012, Appellant made

another golf visit to Kinloch Golf Club, running up a $1,368.91

bill    that    Williams     again   paid.       Appellant      omitted     this    golf

outing and the 2011 golf trips from his Statements of Economic

Interest.       See J.A. 723 (noting Appellant’s “deliberate omission

                                           15
of his golf-related gifts paid by Jonnie Williams”).                   Appellant

also omitted from his Statement of Economic Interest the $15,000

check for the caterers at his daughter’s wedding.

              Also   in    January   2012,    Williams    discussed    the   Mobo

properties with Mrs. McDonnell, who wanted additional loans.                  As

a result, Williams agreed to loan more money.                  At the same time,

he mentioned to Mrs. McDonnell that the studies with UVA were

proceeding slowly.          Mrs. McDonnell was “furious when [Williams]

told her that [they were] bogged down in the administration.”

J.A. 2308.      Later, Mrs. McDonnell called Williams to advise him

that    she    had    relayed    this   information       to    Appellant,   who

“want[ed]     the    contact    information    of   the   people    that   [Star]

[was] dealing with at [UVA].”            Id. at 2309 (internal quotation

marks omitted).

              Appellant followed up on these discussions by calling

Williams on February 3, 2012, to talk about a $50,000 loan.

Initially, Appellant wanted a cash loan, but Williams mentioned

that he could loan stock to Appellant.              Williams proposed “that

he could loan that stock either to [Appellant’s] wife or he

could   loan    it    to   [Mobo].”     J.A.    6224.      This     conversation

continued to February 29, when Williams visited the Governor’s

Mansion.      During this meeting, Appellant and Williams discussed

the potential terms of a stock transfer.              However, Appellant and

Williams did not move forward with this idea because Williams

                                        16
discovered     he    would         have    to    report       a     stock     transfer       to    the

Securities     and       Exchange          Commission.                At      trial,        Williams

testified that he did not want to transfer Star stock because he

“didn’t want anyone to know that I was helping the Governor

financially with his problems while he was helping our company.”

Id. at 2333-34.              When asked what he expected in return from

Appellant,     Williams         testified,            “I   expected          what     had   already

happened, that he would continue to help me move this product

forward in Virginia” by “assisting with the universities, with

the    testing,     or       help   with    government             employees,         or    publicly

supporting the product.”                   Id. at 2355.              In the end, Williams

agreed to make a $50,000 loan, writing a check in this amount to

the order of Mobo on March 6.

             Also     on       February         3,     one     of    Williams’s            employees

responded     to    Mrs.      McDonnell’s            request      for    a    list     of    doctors

Williams wished to invite to an upcoming healthcare industry

leaders     reception         at    the    Governor’s             Mansion.           The    employee

emailed the list of doctors to Mrs. McDonnell.                                 Four days later

--    on   February      7    --    Mrs.    McDonnell          sent      a    revised       list    of

invitees for this event, a list that now included the doctors

identified     by     Williams.             The        next       day,       Sarah    Scarbrough,

director of the Governor’s Mansion, sent an email to Secretary

Hazel’s assistant, Elaina Schramm.                         Scarbrough informed Schramm

that “[t]he First Lady and Governor were going over the list

                                                 17
last   night    for    the    healthcare    industry         event.        The   Governor

wants to make sure [head officers at UVA and VCU, along with

those of other institutions,] are included in the list.”                           G.S.A.

146.

            Mrs.       McDonnell      received     an    email,        as       previously

requested      by     Appellant,      containing     the       names       of    the    UVA

officials with whom Star had been working.                         She forwarded this

list to Appellant and his chief counsel, Jacob Jasen Eige, on

February 9.          The next day, while riding with Appellant, Mrs.

McDonnell followed up with Eige:

            Pls call Jonnie today [and] get him to fill
            u in on where this is at. Gov wants to know
            why nothing has developed w studies after
            Jonnie gave $200,000.    I’m just trying to
            talk w Jonnie. Gov wants to get this going
            w VCU MCV. Pls let us know what u find out
            after we return . . . .

G.S.A. 154. 8

            Less than a week later -- on February 16, 2012 --

Appellant      emailed        Williams     to    check        on     the     status     of

certificates         and   documents     relating       to    loans        Williams     was

providing      for    Mobo.     Six    minutes    after       Appellant         sent   this




       8
       The $200,000 mentioned in Mrs. McDonnell’s email to chief
counsel Eige referred to checks that Star distributed to
researchers either at or about the time of the Anatabloc launch
luncheon at the Governor’s Mansion.



                                          18
email, he emailed Eige: “Pls see me about anatabloc issues at

VCU and UVA.       Thx.”    G.S.A. 157.

             The healthcare industry leaders reception was held on

February 29 -- the same day as Appellant’s private meeting about

securing     a    loan     from    Williams.        Following       the    reception,

Appellant, Mrs. McDonnell, Williams, and two doctors went out

for   a   $1,400    dinner    on    Williams’s      dime.      During      dinner    the

diners discussed Anatabloc.              Mrs. McDonnell talked about her use

of Anatabloc, and Appellant asked one of the doctors -- a Star

consultant -- “How big of a discovery is this?”                             J.A. 2728

(internal quotation marks omitted).                  At one point during the

dinner Mrs. McDonnell invited the two doctors to stay at the

Governor’s       Mansion    for    the   evening    --   an    offer      the    doctors

accepted.

            On     March     21,    2012,       Appellant     met   with        Virginia

Secretary of Administration Lisa Hicks-Thomas, who oversaw state

employee health plans and helped determine which drugs would be

covered by the state health plan.                    At one point during the

meeting, Appellant reached into his pocket, retrieving a bottle

of Anatabloc.       He told Hicks-Thomas that Anatabloc was “working

well for him, and that he thought it would be good for . . .

state employees.”           J.A. 4227.          He then asked Hicks-Thomas to

meet with representatives from Star.



                                           19
            Almost     two    months      later    --    on   May    18,   2012     --

Appellant sent Williams a text message concerning yet another

loan:    “Johnnie.      Per voicemail would like to see if you could

extend another 20k loan for this year.                    Call if possible and

I’ll ask mike to send instructions.                     Thx bob.”     G.S.A. 166.

Twelve minutes later, Williams responded, “Done, tell me who to

make it out to and address.             Will FedEx.      Jonnie.”    Id. at 168.

            Later the same month -- from May 18 to May 26 --

Appellant and his family vacationed at Kiawah Island in South

Carolina.      According to Appellant, the $23,000 vacation was a

gift from William H. Goodwin Jr., whom Appellant characterized

as a personal friend.          Appellant did not report this gift on his

2012 Statement of Economic Interest.               He said he did not need to

report it because it fell under the “personal friend” exception

to the reporting requirements.

            Between    April      and    July   2012,    Appellant    emailed      and

texted     Williams    about      Star    stock    on    four    occasions,       each

coinciding with a rise in the stock price.                      In response to a

text    sent   on    July    3,   Williams      said,     “Johns    Hopkins   human

clinical trials report on aug 8.                If you need cash let me know.

Let’s go golfing and sailing Chatham Bars inn Chatham mass labor

day weekend if you can.             Business about to break out strong.

Jonnie.”    G.S.A. 170.



                                          20
            Appellant and his wife took Williams up on his Labor

Day weekend vacation offer.            Williams spent more than $7,300 on

this vacation for the McDonnells.                 Williams paid the McDonnells’

share of a $5,823.79 bill for a private clambake.                      Also joining

in on the weekend excursion was one of the doctors who attended

the February healthcare leaders reception, whom Williams invited

in an attempt “to try to help get the Governor more involved.”

J.A. 2371.

            Appellant said he learned in December 2012 that Mrs.

McDonnell had repurchased Star stock in January 2012 -- despite

having sold her entire holding of Star stock the previous year.

Appellant testified that he “was pretty upset with her.”                        J.A.

6270.      This      revelation   led    to       a    tense   conversation    about

reporting requirements:

             [I]t was her money that she had used for
             this.   But I told her, you know, “Listen.
             If you have this stock, you know, this is”
             -- “again, triggers a reporting requirement
             for me. I can do it, but I need” -- “I just
             don’t” -- “I really don’t appreciate you
             doing things that really” -- “that affect me
             without” -- “without me knowing about it.”

Id. at 6271.          That Christmas, Mrs. McDonnell transferred her

Star    stock   to    her   children    as    a       gift.    This   again   allowed

Appellant to file a Statement of Economic Interest that did not

report ownership of the stock.           That same month -- December 2012




                                        21
-- Williams gave Appellant’s daughter Jeanine a $10,000 wedding

gift.

                                         E.

           Eventually, all of these events came to light.                 And on

January   21,   2014,   a   grand   jury      indicted   Appellant   and    Mrs.

McDonnell in a fourteen-count indictment.                Appellant and Mrs.

McDonnell were charged with one count of conspiracy to commit

honest-services wire fraud, in violation of 18 U.S.C. § 1349;

three counts of honest-services wire fraud, in violation of 18

U.S.C. § 1343; one count of conspiracy to obtain property under

color of official right, in violation of 18 U.S.C. § 1951; six

counts of obtaining property under color of official right, in

violation of 18 U.S.C. § 1951; two counts of making a false

statement, in violation of 18 U.S.C. § 1014; and one count of

obstruction of official proceedings, in violation of 18 U.S.C.

§ 1512(c)(2).

           Ultimately,      the   jury    verdict   of   September   4,    2014,

found Appellant not guilty of the false statements counts but

guilty of all eleven counts of corruption. 9




     9 The corruption counts include one count of conspiracy to
commit honest-services wire fraud pursuant to 18 U.S.C. § 1349;
three counts of honest-services wire fraud pursuant to 18 U.S.C.
§ 1343; one count of conspiracy to obtain property under color
of official right pursuant to 18 U.S.C. § 1951; and six counts
of obtaining property under color of official right pursuant to
(Continued)
                                         22
            At sentencing the Government requested a sentence of

78 months -- or six and a half years -- of imprisonment, which

was   at   the   low     end    of    the    applicable       Sentencing      Guidelines

range.      However,       the       district      court     departed      downward    and

sentenced Appellant to two years of imprisonment, followed by

two years of supervised release.                    Appellant now challenges his

convictions, asserting a litany of errors.

                                             II.

                                             A.

                                Motion for Severance

            To    begin,       Appellant      argues       that    the    district    court

erred    when    it   denied     both      his     motion    for    severance    and    his

request for ex parte consideration of this motion.                             We review

these rulings for an abuse of discretion.                         See United States v.

Lighty,    616    F.3d    321,       348    (4th    Cir.    2010)    (severance);      RZS

Holdings AVV v. PDVSA Petroleo S.A., 506 F.3d 350, 356 (4th Cir.

2007) (ex parte proceeding).

                                             1.

            Appellant contends that he was entitled to a trial

separate from the trial of Mrs. McDonnell.                           He argues that a

joint    trial    precluded      him       from    calling    Mrs.       McDonnell    as   a



18 U.S.C. § 1951.       Only Mrs. McDonnell                         was    charged     with
obstruction of official proceedings.



                                             23
witness     and    thus    introducing      exculpatory     testimony.          The

district     court     denied     Appellant’s      motion      for    severance.

Appellant    claims    this     decision    was   an   abuse   of    the   court’s

discretion.

            In    general,    “defendants     indicted    together     should    be

tried together.”          Lighty, 616 F.3d at 348.        This is especially

true when, as in this case, the defendants are charged with

conspiracy.       See United States v. Parodi, 703 F.2d 768, 779 (4th

Cir. 1983).       So a defendant seeking severance based on the need

for a co-defendant’s testimony must make an initial showing of

“(1) a bona fide need for the testimony of his co-defendant, (2)

the likelihood that the co-defendant would testify at a second

trial and waive his Fifth Amendment privilege, (3) the substance

of his co-defendant’s testimony, and (4) the exculpatory nature

and effect of such testimony.”              Id.   After the initial showing

is made, a district court should

            (1)   examine     the    significance   of  the
            testimony in relation to the defendant’s
            theory of defense; (2) assess the extent of
            prejudice caused by the absence of the
            testimony;    (3)   pay    close  attention  to
            judicial administration and economy; (4)
            give   weight   to    the   timeliness  of  the
            motion[;] and (5) consider the likelihood
            that the co-defendant’s testimony could be
            impeached.

Id.




                                       24
               Appellant failed to satisfy even the initial showing

requirements of United States v. Parodi.                    The district court

denied    Appellant’s         motion      for   severance    because    Appellant

offered    only       vague    and   conclusory    statements     regarding   the

substance of Mrs. McDonnell’s testimony.                    As we expressed in

Parodi,    vague       and    conclusory     statements     regarding   potential

testimony are not enough to establish the substance of a co-

defendant’s testimony.          See 703 F.2d at 780.

               Appellant’s motion to sever paints a picture of Mrs.

McDonnell’s potential testimony in broad strokes without filling

in any details:

               First, her testimony would disprove the
               Government’s     primary      claim    that    the
               McDonnells    acted   in     concert   through   a
               criminal   conspiracy      to   corruptly   accept
               gifts   and    loans    in    exchange   for   Mr.
               McDonnell    using   his     office   to   benefit
               Williams and his company.            Second, her
               testimony    would   refute     the   Government’s
               allegation that Mr. McDonnell agreed or
               promised to use his office to improperly
               “promote” Star’s products or to “obtain
               research    studies    for     Star   Scientific’s
               products.”      Third, Mrs. McDonnell would
               refute the Government’s allegation that she
               solicited certain gifts and loans identified
               in the Indictment.      Finally, Mrs. McDonnell
               would refute the Government’s allegation
               that the McDonnells “took steps . . . to
               conceal” their supposed scheme.

J.A.     296     (alternation        in    original)      (citations    omitted).

Presented      with    only    these   unadorned    statements    regarding   the

substance of Mrs. McDonnell’s potential testimony, the district

                                           25
court appropriately exercised its discretion when it denied the

motion to sever.

                                            2.

            Appellant       claimed    he    could      provide     a    more       detailed

account of the substance of Mrs. McDonnell’s potential testimony

-- an account he offered to share with the district court on the

condition that the district court review the evidence ex parte.

The district court denied this invitation, finding an ex parte

proceeding would be inappropriate.

            Ex parte proceedings and communications are disfavored

because they are “fundamentally at variance with our conceptions

of due process.”        Doe v. Hampton, 566 F.2d 265, 276 (D.C. Cir.

1977), quoted in Thompson v. Greene, 427 F.3d 263, 269 n.7 (4th

Cir. 2005).    However, such proceedings and communications may be

permissible in limited circumstances.                      “[O]ur analysis should

focus, first, on the parties’ opportunity to participate in the

court’s     decision    and,     second,           on     whether       the     ex    parte

proceedings were unfairly prejudicial.”                     RZS Holdings AVV, 506

F.3d at 357.

            Ex parte proceedings were not justified in this case.

Appellant    sought    to    withhold       from    the    Government         all    of   the

information necessary to establish the necessity of severance.

This proposal would have barred the Government from challenging

whether     Appellant       actually        satisfied       the     initial          showing

                                            26
required        by    Parodi.         If   the    district       court    proceeded       as

Appellant requested, it would have been the only entity in a

position        to    challenge      Appellant’s       contentions.        The   district

court     was    reluctant      to    assume     the    role   of    an   advocate    when

evaluating           “a   motion     to    sever[,      which]      requires     a   fact-

intensive,           multi-factored        analysis      for     which    there      is    a

heightened need for well-informed advocacy.”                          J.A. 351. 10        It



     10In United States v. Napue, the Seventh Circuit elaborated
on the problems presented by ex parte communications between a
court and the Government:

                Ex    parte    communications    between    the
                government    and   the   court   deprive   the
                defendant of notice of the precise content
                of the communications and an opportunity to
                respond.    These communications thereby can
                create both the appearance of impropriety
                and the possibility of actual misconduct.
                Even where the government acts in good faith
                and    diligently     attempts    to    present
                information    fairly   during  an   ex   parte
                proceeding, the government’s information is
                likely to be less reliable and the court’s
                ultimate findings less accurate than if the
                defendant had been permitted to participate.
                However impartial a prosecutor may mean to
                be, he is an advocate, accustomed to stating
                only one side of the case.        An ex parte
                proceeding places a substantial burden upon
                the trial judge to perform what is naturally
                and properly the function of an advocate.

834 F.2d 1311, 1318–19 (7th Cir. 1987) (emphasis omitted)
(citations omitted) (internal quotation marks omitted).      The
reversal of roles in this case does not change the equation.
See Alderman v. United States, 394 U.S. 165, 184 (1969) (“As the
need for adversary inquiry is increased by the complexity of the
issues presented for adjudication, and by the consequent
(Continued)
                                             27
properly     exercised    its      discretion        by      denying        Appellant’s

request.

            Appellant also maintains that the district court erred

by failing to defer its ruling on the motion to sever until 14

days prior to trial.          The district court was not obligated to

consider this request because Appellant waited until his reply

to argue this issue.          Cf. U.S. S.E.C. v. Pirate Investor LLC,

580 F.3d 233, 255 n.23 (4th Cir. 2009) (“Ordinarily we do not

consider    arguments     raised      for    the     first      time       in    a   reply

brief . . . .”);     Mike’s     Train       House,      Inc.    v.     Broadway       Ltd.

Imports, LLC, 708 F. Supp. 2d 527, 535 (D. Md. 2010) (applying

this     principle   to   reply       memoranda).              We    are        satisfied,

therefore, that the district court did not abuse its discretion

by denying this request outright.

            Appellant      simply       failed          to      provide           adequate

justification for his claim that a severance was warranted.                              He

was not entitled to an ex parte examination of his evidence; he

was not entitled to deferral of the district court’s ruling.

Accordingly,    we   affirm     the    denial      of     Appellant’s           motion   to

sever.




inadequacy of ex parte procedures as a means for their accurate
resolution,   the   displacement    of   well-informed   advocacy
necessarily becomes less justifiable.” (emphasis omitted)).


                                        28
                                                B.

                                          Voir Dire

              Appellant next argues that the district court failed

to    adequately     question       prospective             jurors       on   the    subject    of

pretrial publicity.              He complains that, during the voir dire

proceedings,       the    court      declined             his    request      for    individual

questioning     on     this      topic.          Instead,          the    court      polled    the

members of the venire as a group, asking whether any of them

believed themselves to be incapable of “put[ting] aside whatever

it is that [they had] heard.”                       J.A. 1692.           The court did call

eight     prospective         jurors           to     the         bench       for    one-on-one

questioning, but only after the defense singled them out on the

basis    of   their      responses        to    a     jury       selection     questionnaire.

Appellant     argues      that     such    “perfunctory”                questioning    violated

his Sixth Amendment right to an impartial jury.                               Appellant’s Br.

65.      Because      “[t]he       conduct           of    voir     dire      necessarily       is

committed to the sound discretion of the trial court,” United

States v. Lancaster, 96 F.3d 734, 738 (4th Cir. 1996) (en banc),

we    also review      this      contention          for        abuse    of   discretion,      see

United States v. Caro, 597 F.3d 608, 613 (4th Cir. 2010).

              Appellant’s        argument           begins       inauspiciously,        with   an

assertion     that     the    Supreme          Court’s          decision      in    Skilling   v.

United    States,      130    S.    Ct.        2896       (2010),       establishes     minimum

requirements for voir dire in “publicity-saturated” cases like

                                                29
this one.          Appellant’s Br. 22.             In Skilling, he claims, the

Court approved the voir dire procedure “only because” the trial

court    asked      prospective       jurors      to   indicate          whether    they    had

formed an opinion about the defendant’s guilt or innocence and

later examined them individually about pretrial publicity.                                  Id.

Appellant then reasons that, because the trial court in this

case    took    neither      of    those    steps,      it    necessarily        “failed     to

‘provide       a     reasonable       assurance        that        prejudice       would     be

discovered if present.’”                Id. (quoting Lancaster, 96 F.3d at

740).

               Skilling,         however,   does       not    purport       to     hand    down

commandments for the proper conduct of voir dire proceedings.

See 130 S. Ct. at 2918 (explaining that the legal issue under

review     was,      narrowly,       “the    adequacy         of     jury    selection       in

Skilling’s case” (emphasis supplied)).                          On the contrary, the

Court in Skilling recommitted itself to the principle that jury

selection is unsusceptible to any “hard-and-fast formula”; as

always,    it      remains       “particularly      within         the    province    of    the

trial judge.”             Id. at 2917 (internal quotation marks omitted);

see also United States v. Wood, 299 U.S. 123, 145-46 (1936)

(stating that procedures for detecting and rooting out juror

bias cannot be “chained to any ancient and artificial formula”).

Trial judges, as we have repeatedly recognized, retain broad

discretion         over    the    conduct   of    voir       dire,   see,    e.g.,        United

                                             30
States v. Jeffery, 631 F.3d 669, 673 (4th Cir. 2011), both as a

general      matter   and     in    the    area      of      pretrial     publicity,

specifically, see, e.g., United States v. Bailey, 112 F.3d 758,

770 (4th Cir. 1997); United States v. Bakker, 925 F.2d 728, 733-

34 (4th Cir. 1991).         The Supreme Court has itself emphasized the

“wide     discretion”   that       trial       courts      enjoy    in   questioning

prospective jurors about pretrial publicity:

             Particularly   with   respect   to   pretrial
             publicity, we think this primary reliance on
             the judgment of the trial court makes good
             sense. The judge of that court sits in the
             locale where the publicity is said to have
             had its effect and brings to his evaluation
             of any such claim his own perception of the
             depth and extent of news stories that might
             influence a juror.     The trial court, of
             course, does not impute his own perceptions
             to the jurors who are being examined, but
             these perceptions should be of assistance to
             it in deciding how detailed an inquiry to
             make of the members of the jury venire.

Mu’Min v. Virginia, 500 U.S. 415, 427 (1991).

             In his opening brief, Appellant accuses the district

court   of   “limit[ing]     voir   dire       on   this    issue   to   asking   the

prospective jurors en masse to sit down if they felt they could

be fair.”      Appellant’s Br. 65.             The court, though, did a good

deal more than that.

             Jury selection in this case commenced with a court-

approved jury questionnaire spanning 99 questions, four of which

pressed prospective jurors for information about their exposure


                                          31
to pretrial publicity. 11               The questionnaire -- by and large, a

condensed version of a slightly longer proposed questionnaire

that the parties submitted jointly -- asked respondents to state

whether they had “seen, heard or read anything” about the case;

“[h]ow closely” they had followed news about the case; and from

which types of media they had heard about it.                            J.A. 592-93.       It

then asked whether each respondent had “expressed an opinion

about this case or about those involved to anyone,” and if so,

to     elaborate       on     both    “the     circumstances”            and   the     opinion

expressed.          Id. at 593.

                  Appellant    makes     much       of     the    fact     that      the   jury

questionnaire          merely        asked     whether      prospective         jurors     had

“expressed” an opinion about the case, rather than whether they

had formed an opinion about it.                     Appellant, however, bears much

of the responsibility for the wording and scope of questions on

that        document.          And      while        the     jointly        proposed       jury

questionnaire from which the final questionnaire was culled did,

indeed, ask whether prospective jurors had “formed” an opinion

about       the    case,    the      wording    of    this       proposed      question    was

suspect.          It asked: “Based on what you have read, heard, seen,

       11
        Another section of the questionnaire asked prospective
jurors to discuss their news consumption more generally.
Respondents were instructed to list, among other things, the
print and online news sources they read most often and any
websites they visit regularly.



                                               32
and/or overheard in conversations, please tell us what opinions,

if any, you have formed about the guilt or innocence of Robert

F. McDonnell.”          J.A. 527.        So worded, this question invites

respondents to deliberate on the defendant’s guilt or innocence

and to stake out a position before even a single juror has been

seated.    The court was justified in rejecting it. 12

              Later,     the   court     did    exercise    its   discretion      to

question      the   prospective        jurors    as     a   group,    instead    of

individually, on the subject of pretrial publicity.                   See Bakker,

925 F.2d at 734 (“[I]t is well established that a trial judge

may   question         prospective     jurors     collectively       rather     than

individually.”).         During this portion of the in-court voir dire,

the   court    asked    the    members   of    the    venire,   collectively,    to

stand up if they had read, heard, or seen any media reports

about the case.         The court then asked the prospective jurors to



      12Indeed, the court’s decision not to pose Appellant’s
suggested question finds support in the Supreme Court’s guidance
on matters of pretrial publicity.    See Mu’Min, 500 U.S. at 430
(explaining that the question for voir dire is “whether the
jurors . . . had such fixed opinions that they could not judge
impartially the guilt of the defendant” (alteration in original)
(emphasis supplied) (internal quotation marks omitted)); Irvin
v. Dowd, 366 U.S. 717, 723 (1961) (“To hold that the mere
existence of any preconceived notion as to the guilt or
innocence of an accused, without more, is sufficient to rebut
the presumption of a prospective juror’s impartiality would be
to establish an impossible standard.     It is sufficient if the
juror can lay aside his impression or opinion and render a
verdict based on the evidence presented in court.”).



                                          33
sit down if, despite this, they believed they were “able to put

aside whatever it is that [they] heard, listen to the evidence

in this case and be fair to both sides.”                       J.A. 1691-92.         Even

still,     the   court       invited    defense      counsel     to       identify    any

specific veniremen it would like to question further on this

subject.     In response, Appellant’s counsel brought forward the

names of eight prospective jurors, and the court proceeded to

summon    each     of   those       prospective      jurors    to     the    bench     for

individual       questioning.           The      court   struck       one     of     these

individuals, without objection, based on her responses to its

questions.       When    this      process    was    complete,      the     court    asked

Appellant’s counsel whether there was “[a]nybody else” he wished

to question.       J.A. 1706.       “Not on publicity,” counsel said.                 Id.

            Appellant, relying on our decision in United States v.

Hankish,     502     F.2d     71     (4th     Cir.    1974),     argues       that     the

prospective jurors’ acknowledgment that they had been exposed to

pretrial publicity obligated the trial court to question every

single one of them -- not merely one at a time, but outside of

the   others’      presence.         See     Appellant’s      Br.     65.      Hankish,

however, is inapplicable.             The error in that case was a district

court’s    refusal      to   poll    jurors,     after   they    had      already     been

seated, to discern whether any of them had read a particular,

“highly prejudicial” article that ran in the local newspaper on

the second day of the trial.                502 F.2d at 76.         We did not hold

                                            34
then, and have not held since, that individual questioning, out

of earshot of the rest of the venire, is required to alleviate

generalized concerns about the pernicious effects of pretrial

publicity.        On the contrary, we have held that merely asking for

a show of hands was not an abuse of discretion.                           See Bailey, 112

F.3d at 769-70 (finding no abuse of discretion where a court

asked prospective jurors to raise their hands if they had heard

or read about the case and, separately, if “anything they had

heard would predispose them to favor one side or the other”).

                We are satisfied that the trial court’s questioning in

this case was adequate to “provide a reasonable assurance that

prejudice would be discovered if present.”                          Lancaster, 96 F.3d

at   740    (internal       quotation        marks     omitted);      see    also    United

States     v.    Hsu,    364    F.3d    192,       203-04    (4th   Cir.    2004).        And

Appellant does not contend that any actual juror bias has been

discovered.         We   conclude,       therefore,         that    the   court     did   not

abuse its discretion.

                                              C.

                                 Evidentiary Rulings

                Appellant      asserts       the    district    court      made    multiple

erroneous        evidentiary          rulings.          In     general,       we     review

evidentiary        rulings      for     an    abuse     of     discretion,        affording

substantial deference to the district court.                         See United States

v. Medford, 661 F.3d 746, 751 (4th Cir. 2011).                               “A district

                                              35
court    abuses      its    discretion      if      its    conclusion       is   guided    by

erroneous legal principles or rests upon a clearly erroneous

factual finding.”           Westberry v. Gislaved Gummi AB, 178 F.3d 257,

261     (4th     Cir.      1999)    (citations            omitted).          Reversal       is

appropriate if we have “a definite and firm conviction that the

court    below       committed     a      clear      error    of      judgment      in     the

conclusion it reached upon a weighing of the relevant factors.”

Id. (internal quotation marks omitted).

                                               1.

                           Exclusion of Expert Testimony

               Appellant     objects      to     the    exclusion      of    his   proposed

expert testimony about Williams’s cooperation agreement with the

Government as well as expert testimony about the Statements of

Economic Interest.           We reject these claims, as the trial court’s

decisions       to      exclude    this        evidence       were     not       abuses     of

discretion.

                                               a.

               First,      Appellant      argues       that   he     should      have     been

permitted       to      present     expert          testimony        about       Williams’s

cooperation       agreement        with     the        Government,      which      provided

Williams with transactional immunity.                      In a letter dated May 30,

2014, the Government outlined the immunized conduct:

               (1) conduct involving his agreement to
               provide, and his provision of, things of
               value to former Virginia Governor Robert F.

                                               36
              McDonnell, former First Lady of Virginia
              Maureen P. McDonnell, and their family
              members;   (2)  conduct   related to  loans
              Williams received from 2009 to 2012 in
              exchange for his pledge of Star Scientific
              stock; and (3) conduct related to Williams’
              gifts of Star Scientific stock to certain
              trusts from 2009 to 2012.

J.A.    7918.        Appellant    offered   the       expert    testimony         of   Peter

White    --   a   partner    at   Schulte       Roth    &     Zabel    LLP   and       former

Assistant United States Attorney -- to “explain[] transactional

immunity, its value, and its uniqueness” and to “help[] the jury

understand Williams’s deal so it could assess his credibility.”

Appellant’s Br. 78.

              Expert testimony cannot be used for the sole purpose

of undermining a witness’s credibility.                       See United States v.

Allen, 716 F.3d 98, 105–06 (4th Cir. 2013).                       Here, the defense

wished to present White’s testimony in order to emphasize the

rarity of Williams’s agreement and to imply, as a result, that

Williams had more reason to provide false or greatly exaggerated

testimony.           In   other   words,        the    sole    purpose       of    White’s

testimony was to undermine Williams’s credibility.                            This is a

matter best left to cross examination.                      Accordingly, we cannot

conclude      that    the   district   court’s         decision       to   exclude      this

evidence was an abuse of discretion.                   See Allen, 716 F.3d at 106

(“A juror can connect the dots and understand the implications

that a plea agreement might have on a codefendant’s testimony --


                                           37
it is certainly within the realm of common sense that certain

witnesses would have an incentive to incriminate the defendant

in exchange for a lower sentence.” (internal quotation marks

omitted)). 13

                                  b.

           Second,   Appellant   argues   that   he   should   have   been

permitted to present expert testimony about the Statements of

Economic Interest.     Appellant offered the expert testimony of

Norman A. Thomas -- a private attorney who formerly worked in



     13Appellant also contests the exclusion of his proposed lay
witness testimony about the rarity of Williams’s agreement. At
trial, the court sustained the Government’s objection after
defense counsel asked Williams whether he understood “how
unusual it is . . . to get transactional immunity” and again
after defense counsel asked an FBI special agent whether he had
“ever seen a cooperating witness get the kind of deal that Mr.
Williams got.”     J.A. 2778, 5064.      Appellant claims this
testimony   would  have   helped  the  jury   assess   Williams’s
credibility. In relevant part, Rule 701 of the Federal Rules of
Evidence requires that opinion testimony from a lay witness must
be “helpful to clearly understanding the witness’s testimony.”
Fed. R. Evid. 701(b); see also United States v. Hassan, 742 F.3d
104, 136 (4th Cir. 2014) (“Lay opinion testimony is particularly
useful when . . . the terms and concepts being discussed . . .
are likely to be unfamiliar to the jury.”). Juries are familiar
with the general import and effect of immunity agreements. Cf.
Allen, 716 F.3d at 106 (discussing jurors’ ability to understand
the implications of a plea agreement).      Here, the jury was
informed of the contents of Williams’s agreement, and Williams
testified about the agreement and his understanding of the
immunities from prosecution it afforded him.    The jury did not
need additional testimony regarding what types of agreements are
more common than others to assess Williams’s credibility.      In
other words, the district court reasonably concluded that the
testimony would not have been helpful.



                                  38
the Office of the Attorney General of Virginia and served as a

judge     --     to    explain        the   vagueness       and     complexity      of     the

Statements of Economic Interest.                   According to Appellant, Thomas

also    would         have     explained      that    Appellant’s       Statements         of

Economic Interest evidenced a reasonable understanding of the

disclosure requirements.

               Expert        testimony      must   “help    the     trier    of    fact     to

understand the evidence or to determine a fact in issue.”                                Fed.

R. Evid. 702(a).              “The helpfulness requirement of Rule 702 thus

prohibits the use of expert testimony related to matters which

are obviously . . . within the common knowledge of jurors.”

United States v. Lespier, 725 F.3d 437, 449 (4th Cir. 2013)

(alteration in original) (internal quotations marks omitted).

               The district court excluded the testimony of Thomas

because it would not be helpful to the jury.                                As the court

observed, the jurors were “capable of reading and assessing the

complexity       of     the    [Statements]        for    themselves.”         J.A.      719.

Generally       speaking,       one    does   not    need    any    special       skills    or

expertise to recognize that something is complex.                            Accordingly,

this    matter        was    plainly     within     the    common    knowledge      of     the

jurors.        Similarly, the jurors did not need expert assistance to

assess the reasonableness of Appellant’s opinions about what he

did and did not have to disclose.                    The district court reasonably

concluded that Thomas’s testimony would not have been helpful.

                                              39
As    a   result,     we    cannot   conclude    that     the   district     court’s

decision to exclude this evidence was an abuse of discretion.

                                         2.

             Admission of Statements of Economic Interest

             Appellant objects to the admission of the Statements

of    Economic    Interest     filed    by    Appellant    during      his   time   in

office.     Appellant moved in limine to exclude evidence relating

to the Statements of Economic Interest, arguing the Statements

of Economic Interest would have little to no probative value and

their admission would confuse the issues and mislead the jury.

             The Government, on the other hand, characterized the

Statements       of    Economic      Interest    and      related      evidence     as

concealment      evidence,     which    would   reveal     Appellant’s       “corrupt

intent and consciousness of guilt.”                J.A. 723.        In support of

this proposition, the Government offered four examples of how

the    Statements      of    Economic   Interest    amounted      to    concealment

evidence:

             [F]irst, because of [Appellant’s] deliberate
             omission of his golf-related gifts paid by
             Jonnie     Williams;      second,    because   of
             [Appellant’s] deliberate omission of the
             $15,000 check from Mr. Williams to pay the
             remainder     of    the     catering   bill   the
             McDonnells     owed     for    their   daughter’s
             wedding; third, as the reason why Mrs.
             McDonnell sold and repurchased all Star
             stock held in her account on dates flanking
             the    due    date    for    [Appellant’s]   2011
             [Statement of Economic Interest], and why
             the next year, she similarly unloaded Star

                                         40
              stock to [Appellant’s] children on December
              26, 2012, such that less than $10,000 worth
              of Star stock remained in her account at
              year-end; and fourth, as the reason why
              [Appellant] had Mr. Williams direct $70,000
              in loan proceeds to [Mobo].

Id. at 723–24 (citations omitted).

             Evidence is relevant if “it has any tendency to make a

fact   more     or       less       probable      than       it   would       be    without        the

evidence” and “the fact is of consequence in determining the

action.”      Fed. R. Evid. 401(a)–(b).                       Relevant evidence may be

excluded “if its probative value is substantially outweighed by

a   danger    of     .    .     .    unfair     prejudice,        confusing         the     issues,

misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.”                      Id. 403.

             The district court admitted the Statements of Economic

Interest because they were relevant “to concealment and may be

probative of intent to defraud” and because “admission . . .

will   not    unfairly          prejudice        [Appellant]           because      there    is     no

suggestion, and there will be none at trial, that [Appellant]

violated      Virginia’s            ethics      laws    or    reporting          requirements.”

J.A. 760.      Indeed, an attempt to conceal actions may indicate an

individual      has       a         guilty    conscience          or     is    aware        of     the

unlawfulness of the actions.                     See United States v. Zayyad, 741

F.3d 452, 463 (4th Cir. 2014).                               Because the Statements of

Economic      Interest              did   not     include         various          gifts,        stock


                                                 41
transactions, and loans from Williams to Appellant -- omissions

Appellant sought to explain during trial 14 -- the structuring of

the loans and gifts and failures to report could be seen as

efforts   to   conceal   Appellant’s    dealings   with    Williams.   The

district court correctly observed as much.                And the district

court weighed the probative value of this evidence against any

dangers that would accompanying its admission.             Accordingly, we

cannot conclude that the district court’s decision to admit this

evidence was an abuse of discretion.

                                   3.

                  Admission of Other Gifts Evidence

           Appellant objects to the admission of evidence that he

accepted a gift of the Kiawah vacation from Goodwin and that he



     14 Appellant testified that he should have reported -- but
did not report -- golf outings provided by Williams in 2011. He
did not report Williams’s $15,000 check for catering at
Appellant’s daughter’s wedding, characterizing the check as a
wedding gift to his daughter. Appellant instructed Williams to
write    loan   checks   to   Mobo,   circumventing   disclosure
requirements.   In both 2011 and 2012, Mrs. McDonnell unloaded
shares of Star stock prior to the filing dates for the
Statements of Economic Interest so her ownership did not have to
be reported. But after the 2011 Statement of Economic Interest
was filed, Mrs. McDonnell repurchased shares of Star stock.
Appellant testified that “it was not a big deal” if he had to
report ownership of Star stock. J.A. 6276. He claimed that he
encouraged his wife to sell the stock in 2011 because it was a
risky investment.      He also claimed that Mrs. McDonnell
repurchased and again transferred Star stock in 2012 because she
wanted to give the stock to their children as a Christmas
present.


                                   42
did not disclose this gift pursuant to the “personal friend”

exception to Virginia’s reporting requirements.                         Appellant moved

in   limine     to    exclude       this     evidence    as    extrinsic     evidence     of

unrelated alleged acts with no probative value of his intent.

The Government responded that this evidence showed Appellant’s

knowledge       of     the    “personal        friend”    exception        to    reporting

requirements.           This      evidence,      the    Government      further    noted,

would be “competent evidence of absence of mistake or lack of

accident      when     it    comes      to   assessing    [Appellant’s]         intent    in

failing    to    disclose         the   gifts    and    loans    from   Mr.     Williams.”

J.A. 731.

              As a general rule, “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in

accordance       with       the     character.”         Fed.    R.   Evid.      404(b)(1).

However, such evidence “may be admissible for another purpose,

such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”

Id. 404(b)(2).

              The district court admitted the evidence of the Kiawah

vacation omission because it was used to show knowledge and lack

of mistake.          The omission of the gift from Goodwin, the district

court determined, “is similar to the act the Government seeks to

prove   --      omission       of    gifts      from    Williams     pursuant     to     the

                                               43
personal     friend     exception.”          J.A.    761.        This       evidence

established      that   Appellant     knew   about    the    “personal          friend”

exception and omitted certain gifts pursuant to this exception.

Thus,    Appellant’s     knowledge     and   the    absence     of    mistake      was

“relevant to, and probative of, his alleged intent to defraud.”

Id.     Rule 404 permits the admission of evidence of intent and

knowledge, and in our view, the district court could conclude

that the Goodwin evidence was admissible for these purposes.

Therefore, we cannot conclude that the district court’s decision

to admit this evidence was an abuse of discretion.

                                       4.

           Admission of Email Exchange Regarding Free Golf

            Appellant       objects    to    the    admission        of    an    email

exchange about obtaining free rounds of golf.                    On January 4,

2013,    Emily    Rabbitt    --   Appellant’s       travel    aide        and   deputy

director of scheduling -- asked Adam Zubowsky for advice about

planning golf trips for Appellant.            Zubowsky -- once Appellant’s

travel aide and later Appellant’s son-in-law -- responded in an

email dated January 4, 2013:

            Yes basically this means find out who we
            know in these cities, that owns golf courses
            and will let me and my family play for free,
            or at a reduced cost.       Also finding out
            where to stay for free / or reduced cost.
            So this means . . . find out about pac
            donors, and rga donors, who will host rfm.

J.A. 7921.

                                       44
             During trial, Appellant objected to the admission of

this email, asserting that this evidence was not relevant and

was extraordinarily prejudicial.               In post-trial motions and on

appeal,     however,      Appellant     has     claimed      the     exchange    was

inadmissible      hearsay       and    inadmissible         character      evidence.

Because Appellant did not object at trial on these grounds, our

review is for plain error.             See United States v. Bennett, 698

F.3d 194, 200 (4th Cir. 2012).

             On plain error review, an appellant “bears the burden

of establishing (1) that the district court erred; (2) that the

error     was   plain;    and    (3)    that       the   error      affect[ed   his]

substantial rights.”         Bennett, 698 F.3d at 200 (alteration in

original) (internal quotation marks omitted).                    An error affects

an individual’s substantial rights if it was prejudicial, “which

means that there must be a reasonable probability that the error

affected the outcome of the trial.”                  United States v. Marcus,

130 S. Ct. 2159, 2164 (2010).                The mere possibility that the

error   affected    the    outcome     of    the    trial    does    not   establish

prejudice.      See id.    “Even then, this court retain[s] discretion

to deny relief, and denial is particularly warranted where it

would not result in a miscarriage of justice.”                        Bennett, 698

F.3d at 200 (alteration in original) (internal quotation marks

omitted).



                                        45
            At        first,       the     district     court        refused     to      permit

discussion       of     the        particular      email     exchange       when      it     was

mentioned during the testimony of Rabbitt.                           Later in the trial,

during cross examination of Appellant, the email exchange was

admitted over Appellant’s relevancy objection.                              The discussion

of   the     exchange          focused        on    whether      Appellant            received

information about golf courses where he could play for free or

at a reduced cost.                  Upon review of the record, it does not

appear that this exchange was mentioned again, and the parties

have not identified any other discussion of the exchange.

            The       use     of    the    email    exchange     was     quite        limited,

especially in light of the voluminous evidence presented during

the course of the five weeks of trial.                       We cannot say there is a

reasonable probability that its admission affected the outcome

of   the   trial.           The     indictment,       we     note,    did    not      seek    to

prosecute Appellant for this conduct; indeed, the district court

instructed the jury that Appellant was “not on trial for any act

or conduct or offense not alleged in the indictment.”                                      J.A.

7695.      We    presume       the       jurors    followed     the    district       court’s

instruction.          See, e.g., Weeks v. Angelone, 528 U.S. 225, 234

(2000).         Accordingly,         the    claim     that    evidence      of     the     email

exchange affected the outcome of the trial is beyond the realm

of reasonable probability.                  The admission of this evidence was

not plainly erroneous.

                                              46
                                            5.

            Return of Forensic Image of Williams’s iPhone

            Appellant also asserts the district court erroneously

ordered     him    to     return    all     copies     of     a   forensic       image      of

Williams’s        iPhone,     which       the     Government          had     produced      to

Appellant pursuant to Rule 16 of the Federal Rules of Criminal

Procedure.         Appellant’s chief complaint is that the forensic

image may contain evidence to which he is entitled pursuant to

Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United

States, 405 U.S. 150 (1972).

            However,        Appellant       waives     this       claim       because       his

treatment of it is conclusory.                     Appellant merely argues: “If

[Appellant]       receives     a    new     trial,     he    is       entitled    to     this

evidence,      which      almost    certainly        contains         Brady    and     Giglio

material.      Likewise, if any of that evidence proves material,

its   confiscation        requires    a     new    trial.”        Appellant’s         Br.   85

(citations        omitted).          Appellant’s           argument         includes     bare

citations    to     two    decisions      of      little    obvious         relevance    from

other courts of appeals.              Furthermore, Appellant does not make

any   effort      to    establish     the    elements       of    a    Brady     or    Giglio

violation.        See Strickler v. Greene, 527 U.S. 263, 281–82 (1999)

(“The evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; that



                                            47
evidence      must     have      been      suppressed           by      the    State,       either

willfully or inadvertently; and prejudice must have ensued.”).

              Summary      treatment       of     a    claim       does     not    sufficiently

raise   the     claim.        See,    e.g.,       Russell       v.      Absolute        Collection

Servs., Inc., 763 F.3d 385, 396 n.* (4th Cir. 2014) (noting that

failure    to      present    legal       arguments          and     “record      citations       or

pertinent legal authority supporting . . . a claim” waives the

claim).            Although       Appellant           raised         this      issue       in     an

interlocutory appeal in a related case -- an appeal we dismissed

for want of jurisdiction -- this does not preserve the issue and

is not sufficient to raise the issue now.                               To avoid waiver, a

party   must       brief   the    issue     in        an    appeal      over      which    we    may

exercise      jurisdiction.               Thus,       because        Appellant          fails    to

sufficiently raise this issue and has, therefore, effectively

waived it, we do not further address it.

                                            III.

              With    these      matters        resolved,          we     turn     to     the   two

arguments     at     the   core      of   this        appeal.         First       and   foremost,

Appellant asserts that the district court’s jury instructions

misstated       fundamental          principles            of      federal        bribery       law.

Second,       he     asserts      that       the           Government’s           evidence       was

insufficient to support his convictions pursuant to the honest-

services wire fraud statute and the Hobbs Act.                                We address each

of these contentions in turn.

                                                48
                                           A.

                              Jury Instructions

           Appellant’s        claim        with     respect       to      the        jury

instructions    is   that      the     court       defined      bribery       far     too

expansively.      “We    review       de    novo    the    claim       that     a    jury

instruction    failed    to   correctly         state     the   applicable          law.”

United States v. Jefferson, 674 F.3d 332, 351 (4th Cir. 2012).

“[W]e do not view a single instruction in isolation, but instead

consider whether taken as a whole and in the context of the

entire charge, the instructions accurately and fairly state the

controlling law.”       United States v. Woods, 710 F.3d 195, 207

(4th Cir. 2013) (internal quotation marks omitted).                           Even if,

upon review, we find that the court misinstructed the jury on an

element of an offense, we may disregard the error as harmless.

See United States v. Cloud, 680 F.3d 396, 408 n.5 (4th Cir.

2012); United States v. Ramos-Cruz, 667 F.3d 487, 496 (4th Cir.

2012).    “We find an error in instructing the jury harmless if it

is ‘clear beyond a reasonable doubt that a rational jury would

have found the defendant guilty absent the error.’” 15                              Ramos-


     15 Prior to closing arguments in this case, the trial court
conducted a lengthy charge conference, during which Appellant’s
counsel vigorously challenged many of the Government’s proposed
instructions, including instructions that the court ultimately
gave.   The court did not invite the parties to object to the
instructions after the court gave them to the jury -- nor did
either party request to do so.    We remind the district courts
(Continued)
                                           49
Cruz, 667 F.3d at 496 (quoting Neder v. United States, 527 U.S.

1, 18 (1999)).

                                        1.

            We   begin    our   analysis     with      an    examination       of   the

statutes    of   conviction.      The   first     of    these       is   the   honest-

services wire fraud statute, 18 U.S.C. §§ 1343, 1346. 16                            This

statute    requires   the    Government      to   prove      that    the   defendant

sought to “carry out a ‘scheme or artifice to defraud’ another

of ‘the intangible right of honest services.’”                  United States v.

Terry, 707 F.3d 607, 611 (6th Cir. 2013) (citations omitted)

(quoting    18   U.S.C.     §§ 1341,    1346).         The   Supreme       Court    has


and counsel that the proper time for cementing objections to
instructions is after they are given but “before the jury
retires to deliberate.”   Fed. R. Crim. P. 30(d); see United
States v. Taglianetti, 456 F.2d 1055, 1056-57 (1st Cir. 1972)
(rejecting the “improper practice” of taking objections to the
jury   charge  “in  chambers   before  delivery,  rather  than
afterwards”).
     16   The wire fraud statute provides, in pertinent part:

            Whoever, having devised or intending to
            devise    any    scheme     or     artifice    to
            defraud, . . .    transmits     or    causes   to
            be   transmitted    by   means   of    wire . . .
            communication    in    interstate    or   foreign
            commerce,   any   writings,    signs,    signals,
            pictures, or sounds for the purpose of
            executing such scheme or artifice, shall be
            fined . . . or imprisoned . . . or both.

18 U.S.C. § 1343.   “[T]he term ‘scheme or artifice to defraud’
includes a scheme or artifice to deprive another of the
intangible right of honest services.” Id. § 1346.



                                        50
recognized that § 1346 proscribes two, and only two, types of

activities:      bribery        and     kickback         schemes.        See    Skilling          v.

United States, 130 S. Ct. 2896, 2907 (2010).                            To the extent that

the statute prohibits acts of bribery, the prohibition “draws

content . . . from federal statutes proscribing -- and defining

--    similar     crimes,”        including         the     general       federal         bribery

statute, 18 U.S.C. § 201(b), and the statute prohibiting theft

and   bribery     involving       federal         funds,     18     U.S.C.      §    666(a)(2).

Skilling, 130 S. Ct. at 2933.

            Here,     in        their       proposed       instructions         for       honest-

services    wire      fraud,          both     parties       sought       to        import       the

definition of bribery set forth in 18 U.S.C. § 201(b)(2).                                      This

statute    provides        that       public      officials        may    not       “corruptly”

demand,     seek,     or        receive       anything        of     value          “in    return

for . . . being influenced in the performance of any official

act.”     18 U.S.C. § 201(b)(2).                  The statute defines an “official

act” as “any decision or action on any question, matter, cause,

suit,   proceeding         or    controversy,            which    may    at     any       time    be

pending,    or    which     may       by    law     be    brought    before         any    public

official,    in     such    official’s            official       capacity,       or       in   such

official’s place of trust or profit.”                            Id. § 201(a)(3).                The

district    court    provided           a    near-verbatim         recitation         of       these

provisions in its honest-services wire fraud instructions.



                                               51
             A second statute of conviction in Appellant’s case,

the Hobbs Act, prohibits acts of extortion which “in any way or

degree obstruct[], delay[], or affect[] commerce or the movement

of any article or commodity in commerce.”                   18 U.S.C. § 1951(a).

Though   a    defendant       may   commit      extortion    through       threats   or

violence, it is also possible to commit extortion by obtaining

property “under color of official right.”                   Id. § 1951(b)(2).        In

Evans v. United States, the Supreme Court explained that its

construction      of     § 1951      “is        informed    by     the     common-law

tradition,” under which “[e]xtortion by [a] public official was

the rough equivalent of what we would now describe as ‘taking a

bribe.’”     504 U.S. 255, 260, 268 (1992).                 Accordingly, we have

concluded     that     prosecutions        for     extortion       under    color    of

official     right,    like    prosecutions       under    other    bribery-related

statutes, require proof of a quid pro quo.                   See United States v.

Hairston, 46 F.3d 361, 365 (4th Cir. 1995).

             Here, the parties agreed that a charge of extortion

under color of official right has four elements.                            The trial

court accordingly instructed the jury that the Government must

prove beyond a reasonable doubt that the defendant (1) was a

public official; (2) “obtained a thing of value not due him or

his [office]”; (3) “did so knowing that the thing of value was

given in return for official action”; and (4) “did or attempted



                                           52
in any way or degree to delay, obstruct, or affect interstate

commerce, or an item moving in interstate commerce.”             J.A. 7681.

                                    2.

                               Official Acts

            Appellant    first    challenges      the   district     court’s

instructions     on     the    meaning       of   “official      act,”    or,

alternatively, “official action.”            Appellant argues the court’s

definition was overbroad, to the point that it would seem to

encompass   virtually    any   action    a   public   official   might   take

while in office.

            In its instructions on honest-services wire fraud, the

district court defined “official action”:

            The term official action means any decision
            or action on any question, matter, cause,
            suit, proceeding, or controversy, which may
            at any time be pending, or which may by law
            be brought before any public official, in
            such public official’s official capacity.
            Official   action    as  I   just   defined   it
            includes   those    actions   that    have  been
            clearly established by settled practice as
            part of a public official’s position, even
            if the action was not taken pursuant to
            responsibilities explicitly assigned by law.
            In other words, official actions may include
            acts that a public official customarily
            performs, even if those actions are not
            described   in    any   law,    rule,    or  job
            description. And a public official need not
            have actual or final authority over the end
            result sought by a bribe payor so long as
            the alleged bribe payor reasonably believes
            that the public official had influence,
            power or authority over a means to the end
            sought by the bribe payor.         In addition,

                                    53
              official action can include actions taken in
              furtherance of longer-term goals, and an
              official action is no less official because
              it is one in a series of steps to exercise
              influence or achieve an end.

J.A. 7671-72.          The court later explained to the jury that these

instructions “apply equally to the definition of official action

for the purposes of” the Hobbs Act counts.                    Id. at 7683.

              In   broad       strokes,    Appellant’s       argument      is   that    the

court’s definition of “official action” is overinclusive.                               By

his account, the court’s instructions would deem virtually all

of a public servant’s activities “official,” no matter how minor

or   innocuous.          For    public     figures    such    as     a    governor,    who

interact with constituents, donors, and business leaders as a

matter of custom and necessity, these activities might include

such    routine     functions        as   attending     a   luncheon,       arranging     a

meeting,      or   posing      for   a    photograph.       Appellant       argues     that

activities of this nature can never constitute an official act.

See Appellant’s Br. 28.

              We have recognized that the term “official act” “does

not encompass every action taken in one’s official capacity.”

Jefferson, 674 F.3d at 356.                 Its meaning is more limited than

that.      We      are   satisfied,        though,    that     the       district    court

adequately delineated those limits when it informed the jury

that    the     term     “official        act”    covers    only     “decision[s]       or

action[s] on any question, matter, cause, suit, proceeding, or

                                             54
controversy, which may at any time be pending, or which may by

law   be    brought   before   any   public   official,    in   such   public

official’s     official    capacity.”      J.A.   7671    (paraphrasing    18

U.S.C. § 201(a)(3)).

                                      a.

             The Supreme Court has twice expounded on the meaning

of “official act.”        It first did so a little more than a century

ago, in United States v. Birdsall, 233 U.S. 223 (1914).                There,

two federal officers responsible for suppressing liquor traffic

in Indian communities challenged their indictments for accepting

bribes in violation of section 117 of the Criminal Code, the

predecessor statute to 18 U.S.C. § 201(b). 17             See Birdsall, 233



      17   Section 117 provided:

             Whoever, being an officer of the United
             States, or a person acting for or on behalf
             of the United States, in any official
             capacity,   under   or   by    virtue    of  the
             authority of any department or office of the
             Government    thereof[,] . . .     shall    ask,
             accept, or receive any money, . . . with
             intent to have his decision or action on any
             question, matter, cause, or proceeding which
             may at any time be pending, or which may by
             law be brought before him in his official
             capacity, or in his place of trust or
             profit,    influenced    thereby,     shall   be
             [penalized    by   fine,    imprisonment,    and
             disqualification from office].

Act of March 4, 1909, ch. 321, § 117, 35 Stat. 1088, 1109-10.
We have observed that “there is simply no distinction in
substance between an official act as defined by Birdsall” and an
(Continued)
                                      55
U.S. at 227.        The indictments alleged that attorney Birdsall

bribed the officers to advise the Commissioner of Indian Affairs

to   recommend      leniency      for    individuals      convicted      of    liquor

trafficking offenses involving Indians.                 See id. at 229-30.        The

district court sustained the officers’ demurrers, holding that

their actions were not within the scope of the bribery statute

because    “there    [was]   no    act   of    Congress    conferring     upon    the

Interior Department, or the Bureau of Indian Affairs, any duty

whatever in regard to recommending to the executive or judicial

departments    of    the     government       whether    or    not   executive     or

judicial    clemency       shall    be    extended.”          United     States    v.

Birdsall, 206 F. 818, 821 (N.D. Iowa 1913), rev’d, 233 U.S. 223

(1914).    The Supreme Court, however, reversed.                 In doing so, it

declared that an action may be “official” for purposes of a

bribery charge even if it is not prescribed by statute, written

rule, or regulation.         See Birdsall, 233 U.S. at 230-31.                Indeed,

as the Court explained, an official act:

            might also be found in an established usage
            which constituted the common law of the
            department and fixed the duties of those
            engaged in its activities.      In numerous
            instances, duties not completely defined by
            written rules are clearly established by
            settled practice, and action taken in the



“official act” under the current bribery                      statute,   18    U.S.C.
§ 201(a)(3). Jefferson, 674 F.3d at 353.



                                         56
            course of their performance must be regarded
            as within the provisions of the above-
            mentioned statutes against bribery.

Id. at 231 (citation omitted).

            Birdsall continues to stand for the proposition that

an   “official    act”    “may     include     acts    that    a    [public         servant]

customarily performs, even if the act falls outside the formal

legislative      process.”        Jefferson,     674    F.3d       at   357;       see   also

United States v. Morlang, 531 F.2d 183, 192 (4th Cir. 1975).

Importantly, though, Birdsall did not rule, and we have never

held, that every act an official performs as a matter of custom

is an “official act.”              To constitute an “official act” under

federal bribery law, a settled practice “must yet adhere to the

definition confining an official act to a pending ‘question,

matter, cause, suit, proceeding or controversy.’”                              Jefferson,

674 F.3d at 356 (quoting 18 U.S.C. § 201(a)(3)).

            By    way    of     dicta   in     United    States         v.    Sun-Diamond

Growers of California, 526 U.S. 398 (1999), the Supreme Court

has clarified this point.               Sun-Diamond, it must be noted, was

not a bribery case.            Its focus, rather, was the federal gratuity

statute, 18 U.S.C. § 201(c), which criminalizes gifts given to a

public official “for or because of any official act.”                              18 U.S.C.

§ 201(c)(1)(A).         Notably, though, the definition of an “official

act” supplied in § 201(a)(3) applies to the entirety of § 201,

including     the       dual     prohibitions      on    bribery             and     illegal

                                          57
gratuities.         See 18 U.S.C. § 201(a) (providing a definition of

“official act” “[f]or the purpose of this section”).

              The     Sun-Diamond           Court    explained          that     the       illegal

gratuity statute requires the Government to demonstrate a link

between the gift and “some particular official act of whatever

identity.”         526 U.S. at 406 (internal quotation marks omitted).

In   the    course        of   its    explanation,      the       Court       stated       that    an

alternative reading would criminalize, for example, “token gifts

to the President based on his official position and not linked

to any identifiable act -- such as the replica jerseys given by

championship        sports      teams       each    year    during        ceremonial         White

House      visits”;       “a   high    school       principal’s         gift    of     a    school

baseball cap to the Secretary of Education, by reason of his

office, on the occasion of the latter’s visit to the school”; or

a    “complimentary            lunch”       provided        for     the        Secretary           of

Agriculture         “in     connection       with     his    speech       to     the       farmers

concerning various matters of USDA policy.”                         Id. at 406-07.                The

Court proceeded to explain why it would not do to argue that

these      three     acts      --    that    is,     receiving          the    sports       teams,

visiting      the     high      school,      or     speaking       to     farmers      --     were

“official acts” in their own right:

              The answer to this objection is that those
              actions   --  while   they  are  assuredly
              “official acts” in some sense -- are not
              “official acts” within the meaning of the
              statute, which, as we have noted, defines

                                               58
            “official act” to mean “any decision or
            action on any question, matter, cause, suit,
            proceeding or controversy, which may at any
            time be pending, or which may by law be
            brought before any public official, in such
            official’s official capacity, or in such
            official’s place of trust or profit.”     18
            U.S.C.    § 201(a)(3).    Thus,   when   the
            violation    is   linked to   a   particular
            “official act,” it is possible to eliminate
            the absurdities through the definition of
            that term.

Id. at 407-08 (emphasis omitted).

            We     have   previously      declined    to   read     Sun-Diamond    to

exclude “all settled practices by a public official from the

bribery statute’s definition of an official act.”                       Jefferson,

674 F.3d at 356 (emphasis supplied).                   Appellant concedes the

point,     acknowledging         that    “some   settled     practices       can   be

official    acts.”        Appellant’s     Br.    37   (emphasis     omitted).      He

argues, though, that under the logic of Sun-Diamond, the kinds

of activities he is accused of -- e.g., speaking with aides and

arranging    meetings       --    can    never   constitute       “official     acts”

because     they    “implicate      no    official     power.” 18      Id.    at   31

(emphasis omitted).        Appellant simply misreads Sun-Diamond.


     18In further support of his argument that an “official act”
necessitates a deployment of “official powers,” Appellant calls
our attention to the First Circuit’s decision in United States
v. Urciuoli, 513 F.3d 290 (1st Cir. 2008).     The appellants in
Urciuoli were hospital executives who allegedly employed a state
senator in a “sham job” in exchange for various efforts to
advance the hospital’s financial interests.    513 F.3d at 292.
In pertinent part, the Government alleged that the senator
(Continued)
                                          59
             The Sun-Diamond Court did not rule that receptions,

public appearances, and speeches can never constitute “official

acts” within the meaning of § 201(a)(3); the Court’s point was

that   job   functions   of   a   strictly   ceremonial   or   educational

nature will rarely, if ever, fall within this definition.              The

reason is not that these functions cannot relate, in some way,


lobbied municipal officials to comply with Rhode Island law
governing ambulance runs.  See id.  As a result of this act,
among various other actions, the executives were convicted of
honest-services mail fraud pursuant to 18 U.S.C. §§ 1341 and
1346. See id. at 293.

     There, as in this case, the chief issue on appeal was
whether the court’s instructions were overbroad.     It must be
noted, though, that the instructions in that case were decidedly
different than the instructions here. Instead of borrowing the
bribery definition from § 201(a)(3), as the court here did, the
trial court in Urciuoli instructed the jury to decide whether
the object of the scheme was a deprivation of “honest services,”
defined as follows:

             The honest services that an elected official
             owes to citizens is not limited to the
             official’s formal votes on legislation.     It
             includes the official’s behind-the-scenes
             activities and influence in the legislation,
             and it also includes other actions that the
             official takes in an official capacity, not
             what he does as a private individual but
             what he does under the cloak of his office.

Urciuoli, 513 F.3d at 295 n.2 (internal quotation marks
omitted).   The First Circuit ruled that the phrase “under the
cloak of his office” was overbroad under the circumstances
because lobbying mayors to obey state law cannot constitute a
deprivation of honest services.      See id. at 295.       While
Appellant reads Urciuoli to proclaim that acts like lobbying can
never be official acts, the First Circuit made no such
pronouncement.



                                     60
to a “question, matter, cause, suit, proceeding or controversy.”

18 U.S.C. § 201(a)(3).           Frequently, they will.         When, as in the

Court's example, the Secretary of Education visits a local high

school, he may proceed to discuss matters of education policy

with the student body.           Surely, though, this discussion does not

have the purpose or effect of exerting some influence on those

policies.        Its function, rather, is to educate an audience of

students.     Under these circumstances, it cannot be said that the

Secretary’s visit is a “‘decision or action on’” the question,

matter, cause, suit, proceeding, or controversy.                      Sun-Diamond,

526   U.S.       at   407   (emphasis       supplied)      (quoting     18     U.S.C.

§ 201(a)(3)).

             In view of these precedents, we are satisfied that the

reach of § 201(a)(3) is broad enough to encompass the customary

and   settled     practices      of   an   office,   but    only     insofar    as   a

purpose     or    effect    of    those     practices      is   to    influence      a

“question, matter, cause, suit, proceeding or controversy” that

may be brought before the government.                   18 U.S.C. § 201(a)(3).

It is with this principle in mind that we assess Appellant’s

contentions about the jury instructions in this case. 19


      19Appellant invokes a number of canons of statutory
interpretation that favor a narrow construction of “official
act.” As for his argument that the bribery laws should be void
for vagueness, the Supreme Court has already rejected a
challenge that the honest-services statute is unconstitutionally
(Continued)
                                           61
                                           b.

              Appellant     accuses   the       district       court    of    giving     the

jury    an    “unprecedented       and     misleading”         instruction        on     the

“official act” element.            Appellant’s Br. 51.               We disagree with

these characterizations.           First, the court’s instruction was not

unprecedented.        To a large extent, the instruction echoed the

“official      act”   instruction        in     United      States     v.    Jefferson. 20

Second,      the   instruction     here    was    not    misleading.           The     court

correctly      stated,      consistent        with     Birdsall,       that     the     term

“official action” “includes those actions that have been clearly

established by settled practice as part of a public official’s

position,      even    if    the   action        was     not    taken        pursuant    to

responsibilities       explicitly        assigned      by    law.”      J.A.     7671-72.



vague as applied to bribery. See Skilling, 130 S. Ct. at 2928.
And because Appellant has “engage[d] in some conduct that is
clearly proscribed” by the Hobbs Act, he “cannot complain of the
vagueness of the law as applied to the conduct of others.”
Holder v. Humanitarian Law Project, 561 U.S. 1, 18-19 (2010)
(internal quotation marks omitted).        Appellant’s remaining
narrowing arguments -- which invoke federalism concerns, the
rule of lenity, and dicta in Sun-Diamond -- all presuppose
inherent ambiguity in the statutory term “official act.”
However, as we have explained, the term is sufficiently definite
as to make recourse to those canons unnecessary.
       20
       In Jefferson, we held that the following jury instruction
was not erroneous: “An act may be official even if it was not
taken pursuant to responsibilities explicitly assigned by law.
Rather, official acts include those activities that have been
clearly established by settled practice as part of a public
official’s position.” 674 F.3d at 353 (alteration omitted).



                                           62
The court then explained that the meaning of “official action”

is    tethered    to     decisions    or   actions      on    a    “question,       matter,

cause, suit, proceeding, or controversy” that may come before

the government.        See id. at 7671.

                                            i.

               Appellant    takes     issue      with   the       court’s    instruction

that    an     official      action     “‘can      include         actions     taken    in

furtherance of longer-term goals.’”                 Appellant’s Br. 56 (quoting

J.A. 7672).       He argues that this instruction is too sweeping, as

“virtually anything could be in ‘furtherance’ of some goal.”

Id.      For    similar     reasons,       Appellant      challenges         the   court’s

instruction       that     “‘an   official       action      is    no   less       official

because it is one in a series of steps to exercise influence or

achieve an end.’”           Id. (emphasis omitted) (quoting J.A. 7672).

We find no error in either of the court’s statements.

               We observe, first, that the federal bribery statute,

18 U.S.C. § 201(b), from which the honest-services wire fraud

statute      draws     meaning,      criminalizes       the       act   of     “corruptly

demand[ing], seek[ing], receiv[ing], accept[ing], or agree[ing]

to receive or accept” a thing of value in return for influence.

18 U.S.C. § 201(b)(2).            The solicitation or acceptance of the

bribe completes the crime, regardless of whether the recipient

completes, or even commences, the “official act” the bribe payor

sought to influence.          See Howard v. United States, 345 F.2d 126,

                                            63
128 (1st Cir. 1965) (“[I]t has been long established that the

crime of bribery is complete upon the acceptance of a bribe

regardless      of    whether    or    not    improper     action    is    thereafter

taken.”).       The same is true of a Hobbs Act extortion charge.

See    Evans,   504    U.S.     at    268    (recognizing    that    the    crime   of

extortion under color of official right is “completed at the

time when the public official receives a payment in return for

his agreement to perform specific official acts”); United States

v. Loftus, 992 F.2d 793, 797 (8th Cir. 1993).                       In either case,

when prosecuting a bribe recipient, the Government need only

prove that he or she solicited or accepted the bribe in return

for performing, or being influenced in, some particular official

act.     Of importance, the consummation of an “official act” is

“not an element of the offense.”                  Evans, 504 U.S. at 268.

            We further observe that an “official act” may pertain

to matters outside of the bribe recipient’s control.                          See 18

U.S.C. § 201(a)(3) (providing that an act may be “official” so

long as the matter to be decided or acted upon “may by law be

brought     before     any      public      official”     (emphasis       supplied)).

Indeed, in Birdsall, the defendant-officers lacked any authority

to grant clemency; all they could provide was advice.                       233 U.S.

at 229-30.      Nevertheless, the Supreme Court upheld their bribery

indictments.         See id. at 236.              Likewise, in Sears v. United

States, the First Circuit recognized that government inspectors

                                             64
were    performing      an   “official”     function,      for    purposes       of    two

shoemakers’ federal bribery charges, when they accepted payoffs

to disregard inadequacies in leather shoes destined for sale to

the Army.        264 F. 257, 261-62 (1st Cir. 1920).                     As the court

stated:

               The fact that these inspectors acted only in
               a preliminary or in an advisory capacity,
               and without final power to reject or accept,
               does   not   prevent    their     duties  from
               being official duties.        Final decisions
               frequently, perhaps generally, rest in large
               part upon the honesty and efficiency of
               preliminary advice. . . .      To sustain the
               contention of the defendants that these
               inspectors were not performing an official
               function would be to rule that the thousands
               of inspectors employed to advise and assist
               the government under the contracts for the
               hundreds of millions of war supplies might
               be bribed with impunity.         To state the
               proposition is to reject it.

Id.

               Our   decision    in   Jefferson        supports    the    proposition

that mere steps in furtherance of a final action or decision may

constitute an “official act.”              The defendant in that case was a

former    Louisiana      congressman      who,    as    co-chair    of    the    Africa

Trade    and    Investment      Caucus    and    the    Congressional         Caucus    on

Nigeria,       was   “largely    responsible      for    promoting       trade”       with

Africa.     674 F.3d at 357.             A jury convicted Jefferson of both

bribery    and       honest-services      wire    fraud,     based       in    part    on

allegations that he asked a telecommunications company to hire


                                           65
his   family’s        consulting          firm    in   return      for        his       efforts     to

promote the company’s technology in Africa.                                  See id. at 338.

Jefferson’s efforts on the company’s behalf involved a series of

trips     and    meetings.               In    particular,         we     explained,          “acts

performed       by    Jefferson          in    exchange      for        the       various     bribe

payments included, inter alia”: “corresponding and visiting with

foreign    officials”;            “[a]ttempting        to    facilitate             and    promote”

certain      business            ventures;        “[s]cheduling               and       conducting

meetings”; and “seeking to secure construction contracts.”                                         Id.

at 356.     We were satisfied that these activities were in keeping

with Jefferson’s settled practice of serving constituents and

promoting trade in Africa and that, accordingly, the jury was

“entitled to conclude” that his actions “fall under the umbrella

of his ‘official acts.’”                 Id. at 357-58.

                                                 ii.

            Appellant             next        challenges         the     district           court’s

instruction      that       a    public       official     “need       not       have     actual    or

final authority over the end result sought by a bribe payor so

long as the alleged bribe payor reasonably believes that the

public official had influence, power or authority over a means

to the end sought by the bribe payor.”                            J.A. 7672.              Appellant

argues    that       this   is     a     misstatement       of    law:       a    bribe     payor’s

subjective       belief         cannot    convert      a    non-official            act    into     an



                                                 66
official     one.        See     Appellant’s        Br.   55.       Again,    we   are

unpersuaded.

             The      first     part     of       the   court’s     instruction     is

indisputably correct. 21         In Wilson v. United States, we held that

a bribery conviction will stand regardless of whether the bribe

recipient “had actual authority to carry out his commitments

under the bribery scheme.”              230 F.2d 521, 526 (4th Cir. 1956).

There, a jury convicted an adjutant general of soliciting bribes

from an insurance salesman in exchange for the right to sell

insurance      at    Fort     Jackson   --     even     though    the   solicitations

occurred while the adjutant general was temporarily relieved of

his post. 22        See id. at 523.           We deemed the adjutant general’s

lack    of   actual     authority       “immaterial”:           “Regardless   of   his

actual authority, it was still within his practical power to

influence the regulation of insurance sales as it had formerly


       21
        Appellant’s own proposed jury instructions concede the
point, stating that a public official “can perform an ‘official
act’ when it is a settled practice as part of the official’s
position for him to exercise influence over a government
decision even if he does not have authority to make the final
decision himself.” J.A. 753.
       22
       The statute of conviction in Wilson was 18 U.S.C. § 202,
which authorized penalties for any federal officer or employee
who “asks [for], accepts, or receives” a thing of value “with
intent to have his decision or action on any question, matter,
cause, or proceeding which may at any time be pending, or which
may by law be brought before him in his official capacity, or in
his place of trust or profit, influenced thereby.”      18 U.S.C.
§ 202 (1952) (current version at 18 U.S.C. § 201(b) (2012)).



                                             67
been . . . .”     Id. at 526; cf. United States v. Ring, 706 F.3d

460, 470 (D.C. Cir. 2013) (holding that a Department of Justice

attorney committed an “official act” pursuant to § 201(c) when

he   forwarded   an   email   to   another   government   official   in   an

effort to expedite a foreign student’s visa application, even

though the attorney “lacked independent authority to expedite

visa applications”).

           As to the second part of the court’s instruction, we

have no difficulty recognizing that proof of a bribe payor’s

subjective belief in the recipient’s power or influence over a

matter will support a conviction for extortion under color of

official right.       See United States v. Bencivengo, 749 F.3d 205,

212-13 (3d Cir. 2014); United States v. Blackwood, 768 F.2d 131,

134-35 (7th Cir. 1985); United States v. Bibby, 752 F.2d 1116

(6th Cir. 1985); United States v. Rabbitt, 583 F.2d 1014, 1027

(8th Cir. 1978) (“The official need not control the function in

question if the extorted party possesses a reasonable belief in

the official’s powers.”).          As the First Circuit explained in

United States v. Hathaway, the phrase “under color of official

right” “includes the misuse of office to induce payments not

due.”    534 F.2d 386, 394 (1st Cir. 1976).               Accordingly, the

“relevant question” when contemplating a prosecution under this

statute is simply whether the government official “imparted and



                                     68
exploited a reasonable belief that he had effective influence

over” the subject of the bribe.         Id.

            Plainly,    Hobbs   Act    principles   support    the    district

court’s   instruction    that   a     bribe   recipient’s    lack    of   actual

authority over a matter does not preclude “official act” status,

“so long as the alleged bribe payor reasonably believes” that

the recipient had “influence, power or authority over a means to

the end sought.”       J.A. 7672.      We are satisfied, therefore, that

this instruction was not erroneous with respect to the Hobbs Act

extortion charges.

            It is less certain that a bribe payor’s subjective

belief in the recipient’s power or influence will suffice to

demonstrate an “official act” for purposes of an honest-services

wire fraud charge.       The “intangible right of honest services,”

after all, is a right held by the public.            See United States v.

Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                When a government

official agrees to influence a matter in exchange for money,

that official deprives the public of his “honest, faithful, and

disinterested    services.”           Id.     (internal     quotation      marks

omitted).    The third party who pays the government official may

be a constituent of the official, but he is no victim, and the

honest-services wire fraud statute does not seek to protect him.

            Appellant’s argument, therefore, that the subjective

beliefs of a third party in an honest-services wire fraud case

                                       69
cannot    “convert       non-official        acts     into     official         ones”     is

debatable.        Appellant’s        Br.    55    (emphasis        omitted).           This,

however, is not an issue that we need to decide.                           Even if the

court’s   instruction      on     this     point     were    erroneous,         the    error

would    be   harmless.        See    Ramos-Cruz,       667    F.3d       at    496.     As

Governor of Virginia, Appellant most certainly had power and

influence over the results Williams was seeking.                               We have no

doubt that the jury’s verdict on the honest-services wire fraud

charge    would    have    been      the    same     even     if    the    instructions

required a finding that Appellant had the power to influence a

means to the end being sought.

              Appellant has thus failed to show that the court’s

“official act” instructions, taken as a whole, were anything

less than a “fair and accurate statement of law.”                         United States

v. Smoot, 690 F.3d 215, 223 (4th Cir. 2012).                        Appellant’s claim

of   reversible      error      with       respect     to     the    “official          act”

instructions is therefore rejected.

                                            c.

              We likewise reject Appellant’s argument that the court

erred    in   refusing    to    give     his     proposed     instructions        on     the

meaning of “official act.”             We review a district court’s refusal

to give a specific jury instruction for abuse of discretion,

“and reverse only when the rejected instruction (1) was correct;

(2) was not substantially covered by the court’s charge to the

                                            70
jury;   and    (3)     dealt    with    some   point    in     the    trial    so

important . . . that failure to give the requested instruction

seriously     impaired    the    defendant’s    ability      to   conduct     his

defense.”     United States v. Smith, 701 F.3d 1002, 1011 (4th Cir.

2012) (internal quotation marks omitted).

            Appellant’s        proposed     instruction       contained       the

following passage:

            [T]he fact that an activity is a routine
            activity, or a “settled practice,” of an
            office-holder does not alone make it an
            “official act.”    Many settled practices of
            government officials are not official acts
            within the meaning of the statute.       For
            example,    merely   arranging   a  meeting,
            attending an event, hosting a reception, or
            making a speech are not, standing alone,
            “official acts,” even if they are settled
            practices of the official.      A government
            official’s decisions on who[m] to invite to
            lunch, whether to attend an event, or
            whether to attend a meeting or respond to a
            phone call are not decisions on matters
            pending before the government.      That is
            because mere ingratiation and access are not
            corruption.

J.A. 753.

            This     passage    is   problematic   in   a    number   of    ways.

First, it is hardly evident that “[m]any” settled practices do

not qualify as “official acts.”             J.A. 753.       Even if this were

so, it is not a statement of law.              Rather, it seems to us a

thinly veiled attempt to argue the defense’s case.                    Given the




                                       71
risk   of    misleading          the    jury,    we    cannot       fault   the      court    for

declining to give this instruction.

                 The     court      was       likewise       justified         in     rejecting

Appellant’s            assertion       that      “merely       arranging         a     meeting,

attending an event, hosting a reception, or making a speech”

cannot constitute an “official act.”                         As detailed above, neither

Sun-Diamond nor any other precedent sweeps so broadly.

                 Moving on, Appellant has also failed to explain why

the court should have instructed the jury that “decisions on

who[m]      to    invite       to   lunch,      whether       to   attend      an    event,    or

whether to attend a meeting or respond to a phone call are not

decisions on matters pending before the government.”                                  J.A. 753.

Even if we assume that most such decisions would not qualify as

official     acts,       we    cannot        accept    the    assertion     that      they    may

never do so.             Here, again, the proposed instruction goes too

far.

                 Finally,      we    hold      that    the     court     did    not     err    in

refusing         to    instruct        the    jury,     in     language     borrowed         from

Citizens United v. Federal Election Commission, 558 U.S. 310,

361    (2010),          that     “mere       ingratiation          and   access       are     not

corruption.”            J.A. 753.         Affording the talismanic significance

Appellant assigns to this language ignores its context; Citizens

United, a campaign-finance case, involved neither the honest-

services     statute        nor     the      Hobbs    Act.     Moreover,        the    Citizens

                                                72
United   Court     employed     the   “ingratiation”     language      only    after

providing a much broader definition of corruption: “The hallmark

of    corruption    is    the   financial      quid    pro    quo:   dollars    for

political favors.”         Citizens United, 558 U.S. at 359 (internal

quotation marks omitted).             In the case at hand, this broader

definition was “substantially covered by the court’s charge to

the jury.”       Smith, 701 F.3d at 1011 (internal quotation marks

omitted).     Thus, the court’s failure to include this language

did not “impair[]” Appellant’s “ability to conduct his defense.”

Id.   (internal     quotation     marks    omitted).         The   district    court

instructed the jury that “there would be no crime” as long as

Appellant    “believed     in    good     faith   that   he    . . . was      acting

properly, even if he . . . was mistaken in that belief.”                       J.A.

7692.    Appellant was thus free to argue that he believed in good

faith that any ingratiation or access he provided Williams was

entirely proper.         If the jury believed that, it would have had

no choice but to acquit him.

            Taken as a whole, Appellant’s proposed instruction on

the meaning of “official act” failed to present the district

court with a correct statement of law.                He cannot now argue that

the court’s refusal to give that instruction was an abuse of

discretion.




                                          73
                                            3.

                                     Quid Pro Quo

            Appellant        also    contests      the   court’s      instructions         on

the “quid pro quo” elements of honest-services wire fraud and

Hobbs Act extortion, maintaining that the court’s gloss on this

term would criminalize the lawful receipt of “goodwill” gifts to

lawmakers.

            In this context, the term “quid pro quo” refers to “an

intent on the part of the public official to perform acts on his

payor’s behalf.”           Jefferson, 674 F.3d at 358; see also Sun-

Diamond,    526    U.S.      at   404-05    (defining       “quid      pro    quo     as   “a

specific     intent     to    give    or    receive      something       of     value      in

exchange for an official act” (emphasis omitted)).                           Accordingly,

in its instructions on the honest-services wire fraud charge,

the    district    court      explained      that    the      jury    must     find     that

Appellant demanded or received the item of value “corruptly” --

i.e., with an “improper motive or purpose.”                          J.A. 7669-70; see

United    States   v.     Quinn,     359    F.3d    666,      674    (4th     Cir.    2004)

(defining     “[c]orrupt          intent”        under     18    U.S.C.        § 201(b)).

Likewise, in its Hobbs Act instruction, the court stated that

Appellant must have “obtained a thing of value to which he was

not    entitled,   knowing        that   the     thing   of     value    was    given      in

return for official action.”               J.A. 7682; see Evans, 504 U.S. at

268.

                                            74
               Appellant’s      contention        is       not   that      the     court’s

instructions         were     incorrect      but,      rather,     that      they        were

incomplete.          In particular, Appellant asserts that the court

failed    to    make    the    jury   aware      of    a   critical     limitation         on

bribery liability when it neglected to state, per his proposed

instructions,         that    “[a]    gift       or    payment     given         with     the

generalized hope of some unspecified future benefit is not a

bribe.”        J.A. 751; accord id. at 756.                  Appellant claims that

this omission seriously impaired his defense because “a central

defense theory was that Governor McDonnell believed Williams was

simply trying to cultivate goodwill.”                  Appellant’s Br. 59-60.

               Appellant’s statement of the law is correct, so far as

it goes.        See United States v. Jennings, 160 F.3d 1006, 1013

(4th Cir. 1998).             “It is universally recognized that bribery

occurs only if the gift is coupled with a particular criminal

intent.    That intent is not supplied merely by the fact that the

gift was motivated by some generalized hope or expectation of

ultimate benefit on the part of the donor.”                        United States v.

Arthur, 544 F.2d 730, 734 (4th Cir. 1976) (citations omitted)

(reversing       a    conviction      for     misapplication          of    bank        funds

pursuant to 18 U.S.C. § 656).                 The bribe payor must have more

than a “‘[v]ague expectation[]’” that the public official will

reward his kindness, somehow or other.                       Jennings, 160 F.3d at

1013 (quoting United States v. Allen, 10 F.3d 405, 411 (7th Cir.

                                            75
1993)).       He must harbor an intent to secure a “specific type of

official action or favor in return” for his largesse.                           Id. at

1014 (emphasis omitted).

              The Government never disputed these points.                       Indeed,

there    is    little     reason     to    doubt     that    if     the    defense   had

submitted a written instruction relating to goodwill gifts, the

court would have accepted it.                However, the defense did no such

thing.        Instead,    its   proposed         “goodwill    gift”       language   was

tucked into the penultimate sentence of the defense’s proposed

instructions on the definition of “corruptly,” see J.A. 751,

756, a term the court took care to explicate, see id. at 7670

(explaining that bribery requires a corrupt intent -- meaning,

here, that the public official must demand, seek, or receive the

item     of    value     “knowingly       and      dishonestly      for    a   wrongful

purpose”).         As     outlined        above,     the    court    emphasized      the

essentiality of the prosecution’s burden to prove corrupt intent

when it instructed the jury on Appellant’s “good faith” defense.

See J.A. 7692 (charging the jury that “if a defendant believed

in good faith that he or she was acting properly, even if he or

she was mistaken in that belief, and even if others were injured

by his or her conduct, there would be no crime”).                         Appellant was

adamant, during the trial conference, about the importance of

his “good faith” defense in this case, referring to it as “our

critical defense.”         Id. at 7360.

                                            76
          It is not enough, in any event, for Appellant to show

that his proposed instructions contained a correct statement of

law.    If,    as     it    happens,     the    rejected        instruction   was

“substantially covered by the court’s charge to the jury,” there

is no reversible error.       United States v. Passaro, 577 F.3d 207,

221 (4th Cir. 2009) (internal quotation marks omitted).                       Put

succinctly, we are satisfied that the court’s “quid pro quo”

instructions were adequate.         In its Hobbs Act instruction, the

court made clear that extortion under color of official right

requires an intent to have the public official “take specific

official action on the payor’s behalf.”             J.A. 7682-83 (emphasis

supplied).     Similarly,     in   its      instruction    on    honest-services

wire fraud, the court referred to the “quo” in a quid pro quo

exchange as “the requested official action” -- signaling that an

official action necessarily entails some particular type of act

within the parties’ contemplation at the time of the exchange.

Id. at 7669.

          In   sum,    we   are    satisfied     that     the    court   properly

instructed the jury on the “quid pro quo” requirement of the

charged offenses.      Accordingly, we reject Appellant’s claim of

instructional error in that respect.




                                       77
                                                  B.

                             Sufficiency of the Evidence

            This        leads       us       to        Appellant’s            claim        that     the

Government’s        evidence          was         insufficient                to        support     the

convictions.       “We review a challenge to the sufficiency of the

evidence de novo . . . .”                 United States v. Bran, 776 F.3d 276,

279 (4th Cir. 2015).            If, viewing the evidence in the light most

favorable    to     the      Government,           we       find       there       is    substantial

evidence    to    support       the      conviction,           we      will    affirm       the    jury

verdict.     See United States v. Hager, 721 F.3d 167, 179 (4th

Cir.   2013).          “Substantial         evidence         is     such       evidence       that    a

reasonable       finder       of      fact        could      accept           as    adequate        and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            Id. (internal quotation marks omitted).

            To     review,         the    Government             set    out        to    prove     that

Williams    and    Appellant          engaged          in    a     corrupt         quid     pro    quo.

Williams, we know, supplied the “quid,” and plenty of it.                                         Among

other things, he provided Appellant’s family -- generally at the

behest of Appellant or Mrs. McDonnell -- with multiple five-

figure payments and loans, expensive getaways, shopping trips,

golf outings, and a Rolex watch.                        The greater challenge for the

Government was persuading the jury that Williams’s payments to

Appellant    and       his    family       were         “pro       quo.”           In     short,    the

Government       was    obligated         to       prove,        first,        that        Williams’s

                                                  78
payments came with a corrupt understanding and, second, that the

key to that understanding was the expectation that Appellant

would perform certain official acts for Williams’s benefit.

                                              1.

                             Evidence of Official Acts

            In the first place, we reject Appellant’s contention

that the Government’s evidence cannot satisfy the “official act”

requirement.

            An “official act,” as defined by statute, requires the

existence of some “question, matter, cause, suit, proceeding or

controversy.”         18     U.S.C.    § 201(a)(3).            Here,    the     Government

presented       evidence        of    three        questions    or     matters     within

Appellant’s sphere of influence.                   The first of these was whether

researchers      at    any      of    Virginia’s        state    universities          would

initiate    a   study      of   Anatabloc.           The   second      was    whether   the

state-created           Tobacco          Indemnification             and        Community

Revitalization Commission (“Tobacco Commission”) would allocate

grant money for the study of anatabine.                        The third was whether

the health insurance plan for state employees in Virginia would

include Anatabloc as a covered drug.

            These were all government matters, and Appellant, as

head of the Commonwealth’s government, was in a prime position

to affect their disposition.              The Constitution of Virginia vests

the   Governor        with      “[t]he     chief       executive        power     of    the

                                              79
Commonwealth.”          Va. Const. art. V., § 1.                     State law provides

that the Governor “shall have the authority and responsibility

for the formulation and administration of the policies of the

executive branch.”             Va. Code Ann. § 2.2-103.A.                      These powers

include      the     authority     to     approve    the       health    insurance       plans

provided      to     public-sector        employees       at    the     state    and     local

level.       See id. §§ 2.2-1204.A, -2818.A.                   In addition, among his

myriad other powers, the Governor appoints 12 of the 13 members

of the State Council of Higher Education for Virginia, see id.

§ 23-9.3.C.; all members serving on the boards of visitors of

Virginia Commonwealth University and the University of Virginia,

see id. §§ 23-50.6(a), -70.A; and a majority of commissioners on

the Tobacco Commission, see id. § 3.2-3102.A.

              With     power      comes    influence.           As    the    witness     Jerry

Kilgore, Star’s lawyer, put it: “[T]he Governor is the Chief

Executive of the Commonwealth.                   He has this bully pulpit, if you

will,    to    go    out    and    talk    about    issues.”            J.A.    4374.      The

evidence      at     trial     made     clear      that     Star      executives        wanted

Appellant to use his prominence and influence to the company’s

advantage.         See e.g., id. at 3898 (former Star President Perito

testifying           that      when       “the      Chief        Executive         of      the

Commonwealth . . . embraces                   the          worthiness            of        the

product[,] . . . [i]t gives it a type of credibility”); see also

id.     at    2314    (Williams         testifying     that       the       opportunity    to

                                             80
“showcase” a product at the Governor’s Mansion “automatically”

imbues the product with “credibility”).

             To     the      extent,   then,     that      Appellant    made     any

“decision” or took any “action” on these matters, the federal

bribery      laws    would     hold    that     decision      or   action   to    be

“official.”         18 U.S.C. § 201(a)(3).         As we have explained, it

was not necessary for the Government to prove that Appellant

actually took any such official action.                 What the Government had

to    show   was     that     the   allegedly     corrupt     agreement     between

Appellant and Williams carried with it an expectation that some

type of official action would be taken.                    See United States v.

Giles, 246 F.3d 966, 973 (7th Cir. 2001).                  Here, the Government

exceeded its burden.           It showed that Appellant did, in fact, use

the power of his office to influence governmental decisions on

each of the three questions and matters discussed above.

             First, in August 2011, Appellant asked his Secretary

of Health, Dr. Hazel, to send a deputy to a “short briefing”

with Mrs. McDonnell at the Governor’s mansion.                     In his email to

Hazel, Appellant made clear that the subject of the briefing

would be “the Star Scientific anatablock trials planned in va at

vcu and uva.”         G.S.A. 80.       Naturally, the staff complied.             As

one   staffer,       Molly    Huffstetler,      wrote    in   an    email   to   her

colleagues: “[W]e will do what we can to carry out the desires

of the Governor and First Lady.”              Id. at 81.

                                         81
            That    same        month,    Appellant       and     his    wife    hosted   a

product launch for Anatabloc at the Governor’s Mansion.                               Prior

to the event, Mrs. McDonnell explained to a staff member that

one   of    the     purposes        of       the   event      was       to   “encourag[e]

universities       to    do     research      on    the     product.”         J.A.    3608.

Invitees included Dr. Clore, an associate vice president for

clinical research at VCU, and Dr. Lazo, former associate dean

for basic research at the UVA School of Medicine.                                Appellant

spoke with Lazo, asking him and other attendees whether they

thought “there was some scientific validity” to the pre-clinical

studies of Anatabloc presented at the event and “whether or not

there was any reason to explore this further; would it help to

have additional information.”                 J.A. 3344.         Appellant also asked

whether the development of Anatabloc could “be something good

for   the    Commonwealth,         particularly        as    it     relates      to   [the]

economy or job creation.”              Id.

            A series of emails exchanged in February 2012 between

Appellant,    his       wife,    and     chief     counsel      Eige    shows    Appellant

continuing to push for state university research on Anatabloc.

In a February 17 email, Appellant told Eige: “Pls see me about

anatabloc issues at VCU and UVA. Thx.”                      G.S.A. 157.         Eige would

later express his discomfort with Appellant’s involvement in the

issue, telling Kilgore: “I’ve been asked by the Governor to call

and put -- you know, show support for this research, and I’m

                                              82
just -- I just don’t think we should be doing it.”                         J.A. 4374

(internal quotation marks omitted).

             Just a week before Appellant’s email to Eige, Mrs.

McDonnell sent a series of emails of her own asking Eige to get

in touch with Williams.            The first email bore the subject line:

“FW: Anatabine clinical studies – UVA, VCU, JHU.”                         This email

said that Williams “has calls in to VCU & UVA & no one will

return his calls.”           G.S.A. 147.           The next day, while sitting

right next to Appellant, Mrs. McDonnell emailed Eige again:

             Pls call Jonnie today [and] get him to fill
             u in on where this is at. Gov wants to know
             why nothing has developed w studies after
             Jonnie gave $200,000. . . .     Gov wants to
             get this going w VCU MCV.    Pls let us know
             what u find out after we return.

Id. at 154.         The email included Williams’s cell phone number.

Eige later testified that he understood the emails to mean that

Mrs.   McDonnell       wanted      him   to        “[s]omehow     reach    out      and

see . . . if we couldn’t elicit some type of response from these

two universities.”       J.A. 3214.

             Appellant       argues   that     these      actions   --     asking     a

staffer      to     attend    a    briefing,        questioning     a     university

researcher at a product launch, and directing a policy advisor

to   “see”    him    about    an    issue     --    are   too   insignificant        to

constitute official acts.             We disagree.          With each of these

acts, Appellant exploited the power of his office in furtherance


                                         83
of an ongoing effort to influence the work of state university

researchers.       Accordingly, a reasonable juror could find, beyond

a   reasonable         doubt,      that      the      actions     contemplated       under

Appellant’s agreement with Williams were “official” in nature.

            A    jury         could        likewise        conclude     that    Appellant

performed an “official” act when he discussed Anatabloc at the

March     2012     meeting        with       two      high-ranking       administration

officials:       Secretary            of     Administration           Hicks-Thomas     and

Department of Human Resource Management Director Sara Wilson.

There,    amid     a    discussion          about     the     state    employee    health

insurance plan, Appellant pulled a bottle of Anatabloc from his

pocket and showed the pills to Hicks-Thomas and Wilson.                                  As

Hicks-Thomas recalled, Appellant “said that he had been taking

[the pills] and that they were working well for him, and that he

thought it would be good for . . . state employees.”                           J.A. 4227.

Appellant then asked Hicks-Thomas and Wilson if they would be

willing to meet with Star.                  Here, again, the evidence suggests

that    Appellant      used     his    position       as    Governor    to   influence    a

matter of importance to Virginia.                     This evidence was more than

sufficient to support the jury’s verdict.

                                              2.

                            Evidence of a Quid Pro Quo

            Next       we   turn      to    whether        the   Government     presented

evidence sufficient to support a conclusion that there was a

                                              84
corrupt quid pro quo, “a specific intent to give or receive

something   of    value     in   exchange       for   an    official      act.”      Sun-

Diamond, 526 U.S. at 404–05 (emphasis omitted).                           To establish

the necessary intent, the Government had to present evidence of

“an exchange of money (or gifts) for specific official action.”

Jennings, 160 F.3d at 1014.           Direct proof of a corrupt intent is

not   necessary,     and    “[s]uch       an    intent     may   be   established      by

circumstantial evidence.”           Id.

            At    trial,     the    Government           presented     an    array    of

evidence to show Appellant’s corrupt intent.                          Critically, the

Government’s evidence demonstrated a close relationship between

Appellant’s      official    acts     and       the   money,     loans,     gifts,    and

favors provided by Williams to Appellant and Mrs. McDonnell.

With respect to the official acts alleged by the Government, a

“quo” came on the heels of each “quid.”                  For example:

            •    Between July 28 and July 31, 2011,
                 Williams provided lodging, transportation,
                 and a boat for the McDonnells’ Smith
                 Mountain Lake vacation.    Upon returning
                 home on July 31 -- after a three-hour trip
                 home in Williams’s Ferrari -- Appellant
                 directed Hazel to send a deputy to meet
                 with Mrs. McDonnell about Anatabloc.    On
                 August 1, Huffstetler, Williams, and Mrs.
                 McDonnell met at the Governor’s Mansion to
                 discuss Anatabloc clinical trials at UVA
                 and VCU.

            •    Later that month, on August 31, 2011,
                 McDonnell hosted the launch of Anatabloc
                 at   the  Governor’s  Mansion.     State
                 employees   arranged  the   event,   and

                                           85
    invitations  to  the   launch  bore   the
    Governor’s seal.  UVA and VCU researchers
    attended as invited representatives of
    their institutions, boxes of Anatabloc
    were placed at each place setting, and
    Williams and Mrs. McDonnell spoke at the
    event.

•   Between February and March 2012, Appellant
    and Williams had a series of discussions
    regarding a $50,000 so-called loan.     On
    February 16, Appellant checked in with
    Williams about documents relating to the
    monies.    Six minutes later, Appellant
    emailed Eige, asking Eige to see him about
    the Anatabloc studies.

•   During these payment negotiations, Mrs.
    McDonnell    and   Appellant    encouraged
    Williams to “invite all the doctors that
    [he] want[ed] to invite” to the healthcare
    industry leaders reception held at the
    Governor’s Mansion on February 29.    J.A.
    2312. The list of invitees for the event
    was revised to include Williams’s guests
    at the direction of Appellant and Mrs.
    McDonnell.

•   On the day of the healthcare leaders
    event, Appellant met with Williams about a
    loan of Star Scientific shares worth
    $187,000.   J.A. 6767-72.    Less than five
    hours later, Appellant saw Williams at the
    event. Appellant’s briefing materials for
    the evening specifically identified the
    “[p]ersonal doctors of McDonnells,” which
    included    Williams’s    guests,    doctors
    affiliated with Anatabloc.       J.A. 6775.
    Following    the   event,   Williams    took
    Appellant, Mrs. McDonnell, and two of
    these doctors out to dinner.

•   On March 6, 2012, as a result of the
    negotiations, Williams wrote a $50,000
    check to Mobo.       Then, on March 21,
    Appellant met with Hicks-Thomas to discuss
    covering Anatabloc under the state health
                       86
              plan.   Appellant also asked Hicks-Thomas
              to meet with Star representatives.

The temporal relationship between the “quids” and “quos” -- the

gifts, payments,    loans,   and   favors   and   the    official   acts   --

constitute compelling evidence of corrupt intent.

          Throughout the two years during which Appellant was

performing    the   official   acts     alleged,        Williams    lavished

Appellant with shopping sprees, money, loans, golf outings, and

vacations:

          •   In April 2011, Mrs. McDonnell contacted
              Williams about a political rally and
              shopping in New York.      On April 13,
              Williams spent approximately $20,000 on
              Mrs. McDonnell’s New York City shopping
              spree. That evening, Williams sat next to
              Appellant   and  his  wife   during   the
              political rally.

          •   In   May   2011,   Williams   loaned   the
              McDonnells $50,000 and provided $15,000 to
              cover the McDonnells’ daughter’s wedding
              reception.   When she requested the loan,
              Mrs. McDonnell said, “The Governor says
              it’s okay for me to help you and -- but I
              need you to help me.” J.A. 2231 (internal
              quotation   marks   omitted).     In   the
              meantime, Appellant passed an article
              about Anatabloc along to members of his
              administration.

          •   On May 29, 2011, Williams paid $2,380.24
              for Appellant and his sons to enjoy golf
              and amenities at Kinloch Golf Club.

          •   On January 7, Williams paid $1,368.91 for
              another of Appellant’s golf outings.




                                   87
             •    During the 2012 Memorial Day weekend,
                  Williams   footed   the  bill   for  the
                  McDonnells’ vacation, spending more than
                  $7,300.

None of these payments were goodwill gifts from one friend to

another.     Indeed, Appellant and Williams did not know each other

until   after       Appellant        was    elected      Governor.          As    Williams

testified with regard to the money he provided, “I was loaning

[Appellant] money so that he would help our company.”                              Id. at

2360.      He     expected     Appellant      “to      help    me   move   this    product

forward in Virginia” by “assisting with the universities, with

the   testing,      or     help   with     government         employees,    or    publicly

supporting the product.”              Id. at 2355.        And since at least their

shared cross-country flight in October 2010, Appellant knew what

Williams        wanted     for      his    company:      independent         studies     of

Anatabloc conducted by Virginia universities.

            This         evidence     established        that       Appellant     received

money, loans, favors, and gifts from Williams in exchange for

official acts to help Williams secure independent testing of

Anatabloc.         In light of the foregoing, the jury could readily

infer that there were multiple quid pro quo payments, and that

Appellant        acted    in   the   absence      of    good     faith     and   with   the

necessary corrupt intent.                  See United States v. Hamilton, 701




                                             88
F.3d 404, 409 (4th Cir. 2012) (“[I]ntent can be implied -- and

it is the jury’s role to make such factual inferences.”). 23

                In sum, Appellant has thereby failed to sustain his

heavy        burden    of   showing   that    the   Government’s   evidence   was

inadequate.           See United States v. Engle, 676 F.3d 405, 419 (4th

Cir. 2012) (“A defendant bringing a sufficiency challenge must

overcome a heavy burden, and reversal for insufficiency must be

confined to cases where the prosecution’s failure is clear.”

(citations        omitted)      (internal         quotation   marks   omitted)).

Accordingly, the trial evidence was sufficient to support each

of Appellant’s convictions.

                                         IV.

                Appellant received a fair trial and was duly convicted

by a jury of his fellow Virginians.                   We have no cause to undo

what has been done.           The judgment of the district court is

                                                                       AFFIRMED.

        23
        Significantly, the jury found the necessary corrupt
intent despite being instructed extensively on Appellant’s “good
faith” defense and hearing from an array of witnesses who
testified to Appellant’s honesty, integrity, respect for the
law, and good character. The jury was instructed not only that
“if a defendant believed in good faith that he or she was acting
properly . . . there would be no crime,” but also that “evidence
of good character alone may create a reasonable doubt as to a
defendant’s guilt.” See J.A. 7692, 7694. Appellant’s character
witnesses included cabinet members from his time as Governor of
Virginia, as well as longtime friends such as Father Timothy R.
Scully, a Catholic priest and University of Notre Dame professor
who met Appellant in 1972 when they became college roommates.



                                             89